UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 04/30/17 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Strategic Beta Emerging Markets Equity Fund Dreyfus Strategic Beta Global Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Strategic Beta Emerging Markets Equity Fund SEMIANNUAL REPORT April 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 27 Notes to Financial Statements 31 FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta Emerging Markets Equity Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Strategic Beta Emerging Markets Equity Fund, covering the six-month period from November 1, 2016 through April 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but higher-quality bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After giving back a portion of their previous gains due to uncertainty in advance of U.S. elections, equity markets rallied to a series of new highs in the wake of the election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first four months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell in response to two short-term interest-rate hikes and rising longer-term rates, while lower-rated corporate-backed bonds continued to advance in anticipation of a more business-friendly market environment. Some asset classes and industry groups seem likely to continue to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation May 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2016 through April 30, 2017, as provided by portfolio managers William S. Cazalet, CAIA, Ronald P. Gala, CFA, C. Wesley Boggs, Peter D. Goslin, CFA, and Syed A. Zamil, CFA, of Mellon Capital Management, Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended April 30, 2017, Dreyfus Strategic Beta Emerging Markets Equity Fund’s Class A shares produced a total return of 10.44%, Class C shares returned 9.69%, Class I shares returned 10.16%, and Class Y shares returned 10.15%. 1 For the same period, the fund’s benchmark, the MSCI Emerging Markets Index (the “Index”), produced a total return of 8.88%. 2 Emerging market equities posted strong gains during the reporting period when economic data improved and investor sentiment rose in the wake of U.S. elections in November 2016. The fund produced higher returns than its benchmark, mainly due to strong stock selections in South Korea and Russia. As of March 9, 2017, Syed A. Zamil became a portfolio manager of the fund. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities of companies organized or with their principal place of business, or a majority of assets or business, in emerging market countries. The fund’s portfolio managers use a proprietary methodology designed to rank and select stocks of emerging market companies based on fundamental company information. The portfolio managers employ a “strategic beta” strategy to select and weight stocks for the fund’s portfolio based on the company’s economic size, which is determined by a combination of accounting metrics, including sales; earnings before interest, taxation, depreciation and amortization (EBITDA); and net total payout, including dividends and share repurchases. Companies are then ranked based on the quality and growth of their earnings, and companies with the lowest expected performance based on earnings quality and earnings growth metrics are excluded. The portfolio managers handle risk by diversifying across companies and industries. The fund’s portfolio is rebalanced semiannually. Improved Economic Outlook Bolstered Emerging Markets In the weeks prior to the start of the reporting period, uncertainties regarding the impact of the upcoming U.S. presidential election on global trade and prospects of tightening U.S. dollar liquidity led to a broad pullback in emerging market stocks. After the unexpected outcome of the election in early November, concerns over potential changes to U.S. trade policies by a new presidential administration continued to take a toll on stock markets in Mexico and China. However, many other emerging markets responded positively to the prospect of more stimulative U.S. government policies, and rebounding energy and commodity prices further supported a general market rally that persisted through the reporting period’s end. Weakness in the U.S. dollar during the opening months of 2017 also bolstered results for emerging market equities. The energy and materials sectors particularly benefited from rising demand and the recovery in commodity prices. In contrast, traditionally defensive consumer staples stocks generally fell out of favor when investors focused on more growth-oriented investments, and health care stocks struggled with highly publicized concerns regarding high drug prices. 3 DISCUSSION OF FUND PERFORMANCE (continued) Security Selections Buoyed Fund’s Relative Performance The fund’s disciplined approach to investing in emerging markets proved effective during the reporting period. Results compared to the Index were particularly favorable in South Korea, where the country’s largest information technology company, Samsung Electronics, rebounded strongly following last year’s recall of a major smartphone product. In Russia, energy producer Gazprom gained value when oil and gas prices began to rebound. Also in the energy sector, Thailand’s PTT advanced after positive analyst comments regarding rising consumer confidence locally as well as the company’s improved prospects for oil and gas exports. Disappointments during the reporting period stemmed in part from the fund’s positions in Brazil, where companies such as electric utility Cia Energética de Minas Gerais were hurt by a depreciating Brazilian real against the U.S. dollar. The fund also encountered some security selection shortfalls in China. Underweighted exposure to online retailer Alibaba Group Holding prevented the fund from fully capturing the benefits of higher revenues and growing customer demand. A Disciplined Approach to Stock Picking We have continued to employ the fund’s quantitative investment process, which seeks to establish overweighted positions in high-quality companies with attractive valuations and positive earnings momentum. Although the fund’s assets have remained broadly diversified across the various countries and economic sectors represented in the Index, the results of our quantitative models recently have produced slightly overweighted exposure to the energy and utilities sectors, and slightly underweighted positions in the financials and consumer discretionary sectors. From a country allocation standpoint, the fund ended the reporting period with mildly overweighted exposure to South Korea and Taiwan, but we have identified relatively few companies meeting our criteria in India and China. May 15, 2017 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The MSCI Emerging Markets Index is a free float-adjusted market capitalization-weighted index that is designed to measure equity market performance of emerging markets. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta Emerging Markets Equity Fund from November 1, 2016 to April 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.00% for Class A, 1.75% for Class C, .75% for Class I and .75% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2017 (Unaudited) Common Stocks - 90.9% Shares Value ($) Brazil - 2.6% Banco Bradesco 4,092 41,964 Banco Santander Brasil 200 1,728 BB Seguridade Participacoes 2,800 26,368 BM&FBovespa 4,151 24,860 CCR 3,900 21,748 Centrais Eletricas Brasileiras 1,100 a 6,259 Cia de Saneamento Basico do Estado de Sao Paulo 2,100 19,365 Cia Siderurgica Nacional 5,500 a 13,429 Cielo 3,336 25,330 Cosan Industria e Comercio 1,400 16,368 CPFL Energia 943 7,725 EDP - Energias do Brasil 2,400 10,147 Engie Brasil Energia 1,000 10,712 Equatorial Energia 600 10,868 Hypermarcas 400 3,788 JBS 3,400 11,001 Klabin 300 1,493 Kroton Educacional 2,200 10,362 Localiza Rent a Car 500 7,451 Lojas Renner 1,400 13,047 M Dias Branco 300 4,606 Multiplan Empreendimentos Imobiliarios 100 2,133 OdontoPrev 1,000 3,607 Porto Seguro 800 7,239 Qualicorp 1,100 7,832 Raia Drogasil 400 8,500 Sul America 3,308 17,497 Tim Participacoes 2,400 7,758 Ultrapar Participacoes 1,900 42,154 WEG 1,100 6,134 Chile - 1.1% AES Gener 12,585 4,733 Aguas Andinas, Cl. A 12,449 7,051 Banco de Chile 68,851 8,305 Banco de Credito e Inversiones 47 2,627 Cencosud 6,097 17,357 6 Common Stocks - 90.9% (continued) Shares Value ($) Chile - 1.1% (continued) Empresas COPEC 1,922 21,426 Enel Americas 332,825 66,091 Enel Generacion Chile 32,680 25,035 LATAM Airlines Group 1,438 a 18,131 China - 17.7% 3SBio 500 a,b 667 58.com, ADR 50 a 1,979 AAC Technologies Holdings 800 11,745 Agricultural Bank of China, Cl. H 94,700 43,708 Air China, Cl. H 10,000 8,858 Alibaba Group Holding, ADR 500 a 57,750 Aluminum Corp. of China, Cl. H 40,300 a 19,843 Anhui Conch Cement, Cl. H 7,000 24,523 ANTA Sports Products 3,200 8,989 AviChina Industry & Technology, Cl. H 5,600 3,737 Baidu, ADR 220 a 39,651 Bank of China, Cl. H 456,400 221,207 Bank of Communications, Cl. H 23,200 17,866 Beijing Capital International Airport, Cl. H 3,600 5,082 BYD, Cl. H 2,200 12,968 CGN Power, Cl. H 14,800 b 4,471 China Cinda Asset Management, Cl. H 22,800 8,676 China Coal Energy, Cl. H 24,000 a 11,663 China Communications Construction, Cl. H 31,000 42,644 China Communications Services, Cl. H 22,500 12,814 China Construction Bank, Cl. H 410,200 333,292 China Everbright Bank, Cl. H 10,000 4,693 China Evergrande Group 44,500 47,542 China Huarong Asset Management, Cl. H 17,200 a,b 7,253 China Huishan Dairy Holdings 1,900 c 87 China Longyuan Power Group, Cl. H 9,500 7,316 China Medical System Holdings 1,200 2,073 China Mengniu Dairy 3,800 7,357 China Merchants Bank, Cl. H 8,400 21,814 China Minsheng Banking, Cl. H 31,700 31,218 China National Building Material, Cl. H 20,600 13,719 China Pacific Insurance Group, Cl. H 7,400 27,352 China Petroleum & Chemical, Cl. H 299,600 242,658 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.9% (continued) Shares Value ($) China - 17.7% (continued) China Railway Construction, Cl. H 18,900 26,436 China Railway Group, Cl. H 41,100 34,874 China Shenhua Energy, Cl. H 30,300 70,663 China Southern Airlines, Cl. H 21,300 14,185 China Telecom, Cl. H 80,100 39,132 China Vanke, Cl. H 8,700 22,079 Chongqing Changan Automobile, Cl. B 2,400 3,178 Chongqing Rural Commercial Bank, Cl. H 9,200 6,328 CRRC, Cl. H 9,600 9,368 Dongfeng Motor Group, Cl. H 11,500 12,094 Fosun International 3,400 5,149 Fuyao Glass Industry Group, Cl. H 400 b 1,414 GF Securities, Cl. H 1,100 2,277 GOME Electrical Appliances Holding 67,200 9,158 Great Wall Motor, Cl. H 28,400 30,816 Guangzhou Automobile Group, Cl. H 9,200 14,312 Guangzhou R&F Properties, Cl. H 10,100 17,010 Haitian International Holdings 1,800 4,411 Hengan International Group 2,000 14,965 Huaneng Power International, Cl. H 43,400 29,962 Huaneng Renewables, Cl. H 20,100 7,029 Industrial & Commercial Bank of China, Cl. H 377,000 246,217 JD.com, ADR 800 a 28,056 Jiangsu Expressway, Cl. H 6,700 9,888 Jiangxi Copper, Cl. H 13,400 20,914 Kingsoft 600 1,712 Lenovo Group 86,200 55,189 NetEase, ADR 110 29,193 New Oriental Education & Technology Group, ADR 100 a 6,454 People's Insurance Company Group of China, Cl. H 58,900 24,307 PetroChina, Cl. H 119,000 83,838 PICC Property & Casualty, Cl. H 20,700 33,319 Ping An Insurance Group Company of China, Cl. H 15,800 88,970 Semiconductor Manufacturing International 4,510 a 5,717 Shanghai Electric Group, Cl. H 12,200 a 5,756 Shanghai Fosun Pharmaceutical Group, Cl. H 500 1,887 Shanghai Lujiazui Finance & Trade Zone Development, Cl. B 1,880 3,004 Shanghai Pharmaceuticals Holding, Cl. H 5,700 15,096 Shenzhou International Group Holdings 600 3,949 8 Common Stocks - 90.9% (continued) Shares Value ($) China - 17.7% (continued) SINA 50 a 3,841 Sino-Ocean Group Holding 12,500 6,107 Sinopec Engineering Group, Cl. H 3,400 3,322 Sinopec Shanghai Petrochemical, Cl. H 30,900 17,281 Sinopharm Group, Cl. H 8,500 38,138 Sinotrans, Cl. H 14,900 6,705 Sunac China Holdings 4,600 5,997 Sunny Optical Technology Group 1,000 8,228 Tencent Holdings 3,600 112,651 TravelSky Technology, Cl. H 1,800 4,744 Vipshop Holdings, ADR 1,100 a 15,257 Want Want China Holdings 25,200 18,143 Weichai Power, Cl. H 5,200 8,437 Yanzhou Coal Mining, Cl. H 29,400 25,438 Yum China Holdings 900 a 30,708 YY, ADR 50 a 2,449 Zhejiang Expressway, Cl. H 7,700 9,582 Zhuzhou CRRC Times Electric, Cl. H 600 3,089 Zijin Mining Group, Cl. H 42,200 14,920 ZTE, Cl. H 3,200 6,171 Colombia - .2% Cementos Argos 669 2,706 Corporacion Financiera Colombiana 174 1,670 Grupo Argos 1,015 7,038 Grupo de Inversiones Suramericana 575 7,603 Interconexion Electrica 2,689 10,657 Czech Republic - .3% CEZ 973 16,982 Moneta Money Bank 3,293 b 10,634 O2 Czech Republic 1,210 14,285 Egypt - .1% Commercial International Bank Egypt 1,834 7,417 Global Telecom Holding 29,733 a 11,416 Talaat Moustafa Group 1,540 686 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.9% (continued) Shares Value ($) Greece - .2% Eurobank Ergasias 2,148 a 1,727 FF Group 119 a 2,533 Hellenic Telecommunications Organization 883 8,589 JUMBO 387 6,108 OPAP 996 9,873 Titan Cement 92 2,404 Hong Kong - 3.4% Beijing Enterprises Holdings 1,800 8,794 Beijing Enterprises Water Group 8,600 a 6,590 Belle International Holdings 46,400 c 37,581 Brilliance China Automotive Holdings 1,200 2,012 China Conch Venture Holdings 500 996 China Everbright 2,400 5,492 China Everbright International 2,400 3,246 China Gas Holdings 4,300 6,744 China Mobile 14,800 157,830 China Overseas Land & Investment 9,900 28,764 China Power International Development 18,700 6,972 China Resources Gas Group 2,400 8,099 China Resources Land 12,900 35,823 China Resources Power Holdings 10,500 18,926 China State Construction International Holdings 1,900 3,449 China Taiping Insurance Holdings 6,700 a 16,710 COSCO SHIPPING Ports 3,800 4,162 Country Garden Holdings 25,100 23,879 CSPC Pharmaceutical Group 5,500 7,637 ENN Energy Holdings 3,900 21,159 Far East Horizon 2,900 2,669 Geely Automobile Holdings 15,900 21,463 Guangdong Investment 7,300 11,300 Haier Electronics Group 4,900 11,377 Longfor Properties 8,200 14,211 Nine Dragons Paper Holdings 9,700 10,475 Shanghai Industrial Holdings 3,800 12,018 Shimao Property Holdings 7,900 12,695 Sino Biopharmaceutical 7,500 6,171 Sun Art Retail Group 10,400 10,723 10 Common Stocks - 90.9% (continued) Shares Value ($) Hungary - .3% MOL Hungarian Oil & Gas 305 22,967 OTP Bank 550 15,470 Richter Gedeon 369 8,935 Indonesia - 1.7% Adaro Energy 102,500 13,650 Astra International 58,700 39,415 Bank Central Asia 15,700 20,907 Bank Danamon Indonesia 9,800 3,573 Bank Negara Indonesia 19,400 9,279 Bank Rakyat Indonesia 23,000 22,260 Charoen Pokphand Indonesia 16,300 3,901 Gudang Garam 1,200 5,978 Hanjaya Mandala Sampoerna 16,200 4,643 Indocement Tunggal Prakarsa 4,100 5,214 Indofood CBP Sukses Makmur 5,400 3,555 Indofood Sukses 11,400 7,163 Jasa Marga 7,700 2,680 Kalbe Farma 40,500 4,816 Matahari Department Store 3,300 3,615 Media Nusantara Citra 10,600 1,451 Pakuwon Jati 14,100 661 Surya Citra Media 8,600 1,845 Telekomunikasi Indonesia 214,200 70,227 Tower Bersama Infrastructure 8,100 3,555 Unilever Indonesia 2,900 9,682 United Tractors 7,200 14,531 Waskita Karya 6,900 1,237 Malaysia - 1.2% AirAsia 11,000 8,489 Astro Malaysia Holdings 6,300 3,918 Berjaya Sports Toto 7,497 4,853 British American Tobacco Malaysia 600 6,281 Dialog Group 2,300 1,033 DiGi.Com 14,600 17,287 Felda Global Ventures Holdings 4,400 2,159 Genting Malaysia 4,800 6,491 HAP Seng Consolidated 600 1,226 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.9% (continued) Shares Value ($) Malaysia - 1.2% (continued) IOI 12,300 13,006 IOI Properties Group 1,500 715 Kuala Lumpur Kepong 1,300 7,343 Malaysia Airports Holdings 900 1,576 Maxis 11,800 17,343 Petronas Chemicals Group 5,800 9,754 Petronas Dagangan 800 4,434 Petronas Gas 1,400 5,960 Public Bank 3,200 14,714 Sime Darby Bhd 4,900 10,531 Tenaga Nasional 13,800 44,315 Westports Holdings 2,000 1,843 YTL 17,100 5,791 Mexico - 3.4% Alfa, Cl. A 17,000 23,307 America Movil, Ser. L 176,200 135,436 Arca Continental 800 5,883 Cemex 66,200 a 60,942 Coca-Cola Femsa, Ser. L 1,400 10,185 El Puerto de Liverpool, Ser. C1 240 1,849 Fibra Uno Administracion 1,900 3,311 Fomento Economico Mexicano 5,200 46,776 Gentera 3,800 6,389 Gruma, Cl. B 930 12,402 Grupo Aeroportuario del Pacifico, Cl. B 1,400 14,427 Grupo Aeroportuario del Sureste, Cl. B 430 8,148 Grupo Bimbo, Ser. A 4,900 12,002 Grupo Carso, Ser. A1 900 4,150 Grupo Financiero Banorte, Cl. O 3,600 20,775 Grupo Lala 1,100 1,998 Grupo Mexico, Ser. B 20,800 60,780 Industrias Penoles 655 16,012 Infraestructura Energetica Nova 500 2,331 Kimberly-Clark de Mexico, Cl. A 6,500 13,873 Mexichem 1,847 5,073 OHL Mexico 4,000 4,883 Promotora y Operadora de Infraestructura 345 3,668 12 Common Stocks - 90.9% (continued) Shares Value ($) Mexico - 3.4% (continued) Wal-Mart de Mexico 18,500 41,667 Peru - .2% Credicorp 150 Philippines - .5% Aboitiz Power 3,200 2,722 Ayala 570 9,885 Ayala Land 6,500 4,592 Bank of the Philippine Islands 510 1,070 BDO Unibank 1,100 2,640 DMCI Holdings 16,450 4,234 Energy Development 32,900 3,971 Globe Telecom 320 13,309 GT Capital Holdings 170 4,287 International Container Terminal Services 960 1,710 JG Summit Holdings 5,070 8,544 Jollibee Foods 540 2,270 Megaworld 13,400 1,089 Metro Pacific Investments 21,100 2,779 Robinsons Land 1,400 719 SM Investments 655 9,543 SM Prime Holdings 5,500 3,280 Universal Robina 950 3,270 Poland - 1.4% Bank Millennium 1,480 a 2,640 Bank Zachodni 71 6,519 CCC 22 1,273 Eurocash 444 3,937 Grupa Lotos 581 a 9,060 Jastrzebska Spolka Weglowa 257 a 5,187 KGHM Polska Miedz 951 30,178 mBank 24 a 2,679 Orange Polska 2,162 2,580 Polski Koncern Naftowy ORLEN 2,945 88,065 Polskie Gornictwo Naftowe i Gazownictwo 10,915 18,627 Powszechny Zaklad Ubezpieczen 2,604 28,730 Synthos 1,973 2,741 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.9% (continued) Shares Value ($) Poland - 1.4% (continued) Tauron Polska Energia 12,720 a 10,788 Qatar - .5% Barwa Real Estate 230 2,148 Ezdan Holding Group 1,010 4,244 Industries Qatar 438 12,546 Masraf Al Rayan 788 9,057 Ooredoo 497 14,168 Qatar Electricity & Water 93 5,312 Qatar Gas Transport 1,261 6,891 Qatar Insurance 93 1,813 Qatar National Bank 367 14,493 Romania - .0% New Europe Property Investments 55 Russia - 5.5% Alrosa 13,100 22,576 Gazprom 72,040 173,049 Inter RAO UES 127,200 9,049 LUKOIL 2,860 141,571 Magnit, GDR 882 30,826 MMC Norilsk Nickel 872 133,981 Mobile TeleSystems, ADR 5,300 54,696 Moscow Exchange MICEX-RTS 3,260 6,588 Novatek, GDR 171 20,725 PhosAgro, GDR 435 6,416 Rosneft 6,600 36,780 Rostelecom 3,380 4,423 RusHydro 538,400 8,464 Sberbank of Russia 29,200 84,735 Severstal 1,670 22,764 Sistema, GDR 2,772 23,313 Tatneft 8,570 56,753 South Africa - 3.9% Anglo American Platinum 97 a 2,396 AngloGold Ashanti 2,267 25,648 Barclays Africa Group 2,924 32,164 Bid Corp 869 18,412 14 Common Stocks - 90.9% (continued) Shares Value ($) South Africa - 3.9% (continued) Bidvest Group 1,295 15,457 Capitec Bank Holdings 40 2,282 Coronation Fund Managers 1,076 5,104 Exxaro Resources 1,018 8,675 FirstRand 9,185 34,262 Gold Fields 7,298 23,892 Growthpoint Properties 2,134 4,091 Hyprop Investments 633 5,847 Impala Platinum Holdings 1,295 a 4,162 Imperial Holdings 1,324 16,743 Investec 1,094 8,199 Liberty Holdings 442 3,556 Life Healthcare Group Holdings 3,147 6,766 Massmart Holdings 900 8,703 Mondi 669 17,358 Mr Price Group 639 7,512 Nedbank Group 927 15,639 Pick n Pay Stores 2,841 13,499 Pioneer Foods Group 322 3,972 PSG Group 50 947 Rand Merchant Investment Holdings 1,549 4,862 Redefine Properties 5,501 4,528 Remgro 628 10,425 Resilient REIT 82 715 RMB Holdings 995 4,567 Sanlam 3,809 20,205 Sappi 3,626 26,943 Shoprite Holdings 1,692 26,563 SPAR Group 1,231 16,597 Standard Bank Group 8,096 89,879 Steinhoff International Holdings 6,745 34,372 Telkom 1,626 9,099 The Foschini Group 968 11,562 Tiger Brands 464 14,025 Truworths International 1,558 10,088 Tsogo Sun Holdings 2,137 4,022 Vodacom Group 1,650 18,670 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.9% (continued) Shares Value ($) South Korea - 18.2% Amorepacific 29 7,442 Amorepacific Group 82 9,476 BGF Retail 59 5,678 CJ 326 53,574 CJ CheilJedang 61 18,280 CJ E&M 37 2,618 CJ Korea Express 12 a 1,756 Coway 105 9,274 Daelim Industrial 247 17,430 Daewoo Engineering & Construction 529 a 3,389 DGB Financial Group 436 4,464 Dongbu Insurance 368 21,991 Dongsuh 40 1,084 Doosan Heavy Industries & Construction 742 15,161 E-MART 107 21,628 GS Holdings 574 29,913 GS Retail 112 5,226 Hana Financial Group 882 30,384 Hankook Tire 464 24,018 Hanmi Pharm 2 a 542 Hanmi Science 1 a 53 Hanon Systems 469 3,487 Hanssem 10 1,933 Hanwha 3,486 122,388 Hanwha Chemical 770 17,019 Hanwha Life Insurance 1,531 8,275 Hanwha Techwin 153 a 6,992 Hotel Shilla 96 4,286 Hyosung 213 26,955 Hyundai Department Store 36 3,417 Hyundai Development Co-Engineering & Construction 422 16,577 Hyundai Engineering & Construction 845 36,053 Hyundai Glovis 125 15,928 Hyundai Heavy Industries 198 a,c 28,711 Hyundai Marine & Fire Insurance 558 17,997 Hyundai Mobis 271 52,871 Hyundai Steel 524 25,281 Industrial Bank of Korea 893 9,810 Kangwon Land 267 8,482 16 Common Stocks - 90.9% (continued) Shares Value ($) South Korea - 18.2% (continued) KB Financial Group 1,611 70,930 Kia Motors 1,530 46,859 Korea Aerospace Industries 95 5,326 Korea Gas 111 a 4,546 Korea Investment Holdings 91 4,103 Korea Zinc 20 7,479 Korean Air Lines 1,056 a 28,444 KT 599 16,950 KT&G 347 30,952 LG 436 25,902 LG Chem 190 45,751 LG Display 1,848 47,747 LG Electronics 804 48,824 LG Household & Health Care 17 12,938 LG Uplus 2,351 29,855 Lotte Chemical 88 26,449 Lotte Confectionery 13 2,342 Mirae Asset Daewoo 2,297 18,006 NAVER 42 29,528 NH Investment & Securities 414 4,803 Ottogi 3 1,943 POSCO 490 115,190 Posco Daewoo 242 5,104 S-1 48 4,117 Samsung C&T 174 18,885 Samsung Card 66 2,314 Samsung Electronics 460 901,889 Samsung Fire & Marine Insurance 147 34,622 Samsung SDS 85 10,271 Shinhan Financial Group 1,587 66,317 Shinsegae 44 7,908 SK Holdings 623 132,769 SK Hynix 1,497 71,041 SK Innovation 579 87,010 SK Networks 2,504 17,626 SK Telecom 145 30,519 S-Oil 340 29,790 Woori Bank 1,225 16,094 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.9% (continued) Shares Value ($) South Korea - 18.2% (continued) Yuhan 15 3,058 Taiwan - 15.4% Acer 10,000 a 4,723 Advanced Semiconductor Engineering 26,000 32,704 Advantech 1,000 8,087 AU Optronics 75,000 31,321 Catcher Technology 2,000 20,550 Cathay Financial Holding 21,000 33,688 Chailease Holding 2,040 5,200 Chang Hwa Commercial Bank 7,791 4,519 Cheng Shin Rubber Industry 5,000 10,324 Chicony Electronics 3,025 7,981 China Airlines 15,000 4,649 China Life Insurance 20,472 19,067 China Steel 58,000 46,521 Chunghwa Telecom 12,000 40,569 Compal Electronics 72,000 48,205 CTBC Financial Holding 34,786 21,733 Delta Electronics 4,300 24,229 E.Sun Financial Holding 7,077 4,281 EVA Airways 11,000 5,414 Evergreen Marine 6,000 a 2,645 Far Eastern New Century 16,000 13,470 Far EasTone Telecommunications 9,000 22,164 Feng TAY Enterprise 1,120 4,306 First Financial Holding 10,789 6,580 Formosa Chemicals & Fibre 14,000 43,061 Formosa Petrochemical 5,000 17,484 Formosa Plastics 12,000 36,074 Formosa Taffeta 3,000 3,132 Foxconn Technology 3,060 9,331 Fubon Financial Holding 19,000 29,787 Giant Manufacturing 1,000 6,049 Highwealth Construction 6,100 10,291 Hon Hai Precision Industry 121,755 398,707 Hotai Motor 1,000 11,518 HTC 6,000 a 14,398 Hua Nan Financial Holdings 8,635 4,837 18 Common Stocks - 90.9% (continued) Shares Value ($) Taiwan - 15.4% (continued) Innolux 78,000 36,452 Inventec 31,000 23,067 Lite-On Technology 23,119 40,306 MediaTek 9,000 64,731 Micro-Star International 5,000 10,026 Nan Ya Plastics 13,000 31,325 Nanya Technology 1,000 1,596 Novatek Microelectronics 3,000 11,534 Pegatron 33,000 97,236 Pou Chen 12,000 16,804 Powertech Technology 4,000 12,555 President Chain Store 3,000 26,101 Quanta Computer 31,000 64,217 Realtek Semiconductor 2,000 6,761 Ruentex Industries 1,000 1,609 Siliconware Precision Industries 10,000 16,208 Standard Foods 1,110 2,741 Synnex Technology International 20,600 22,327 Taishin Financial Holding 17,591 7,259 Taiwan Business Bank 5,403 1,494 Taiwan Cement 17,000 19,777 Taiwan Cooperative Financial Holding 6,280 3,195 Taiwan Mobile 5,000 18,478 Taiwan Semiconductor Manufacturing 96,000 618,872 Teco Electric & Machinery 8,000 7,928 Transcend Information 1,000 3,414 Uni-President Enterprises 16,360 30,203 United Microelectronics 56,000 22,366 Vanguard International Semiconductor 4,000 7,636 Wistron 57,957 54,747 WPG Holdings 27,000 34,230 Yuanta Financial Holding 19,000 8,124 Yulon Motor 5,000 4,524 Thailand - 2.3% Advanced Info Service 4,700 23,779 Airports of Thailand 5,000 5,818 Bangkok Dusit Medical Services, Cl. F 2,700 1,585 Bangkok Expressway & Metro 3,700 770 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.9% (continued) Shares Value ($) Thailand - 2.3% (continued) Banpu 6,500 3,608 BEC World 4,000 2,162 Berli Jucker 1,200 1,509 Bumrungrad Hospital 400 2,029 Central Pattana 1,100 1,908 Charoen Pokphand Foods 19,500 15,080 CP ALL 12,700 22,397 Delta Electronics Thai 1,100 2,926 Electricity Generating 300 1,908 Glow Energy 2,400 5,690 Home Product Center 7,400 2,075 Indorama Ventures 18,900 20,080 IRPC 34,400 5,569 KCE Electronics 400 1,232 Krung Thai Bank 6,900 3,950 Minor International 2,100 2,261 PTT 9,500 106,837 PTT Exploration & Production 5,200 14,620 PTT Global Chemical 9,300 20,165 Robinson Department Store 1,000 1,807 Siam Cement 2,350 36,279 Siam Commercial Bank 3,600 16,236 Thai Oil 8,700 19,618 TMB Bank 23,200 1,529 True 9,900 a 1,875 Turkey - 1.5% Akbank 6,378 17,076 Arcelik 1,727 11,523 BIM Birlesik Magazalar 647 10,574 Cola-Cola Icecek 276 2,807 Emlak Konut Gayrimenkul Yatirim Ortakligi 3,413 2,835 Enka Insaat ve Sanayi 1 1 Eregli Demir ve Celik Fabrikalari 5,486 10,055 Ford Otomotiv Sanayi 325 3,614 Haci Omer Sabanci Holding 7,682 22,882 KOC Holding 5,871 27,603 Petkim Petrokimya Holding 2,863 3,958 TAV Havalimananlari Holding 1,077 4,488 20 Common Stocks - 90.9% (continued) Shares Value ($) Turkey - 1.5% (continued) Tofas Turk Otomobil Fabrikasi 834 6,945 Tupras Turkiye Petrol Rafinerileri 1,693 42,659 Turk Telekomunikasyon 2,544 4,570 Turkiye Garanti Bankasi 7,133 19,259 Turkiye Halk Bankasi 2,736 9,074 Turkiye Is Bankasi, Cl. C 8,314 16,408 Turkiye Sise ve Cam Fabrikalari 3,358 4,217 Turkiye Vakiflar Bankasi, Cl. D 3,408 5,824 Ulker Biskuvi Sanayi 335 1,903 Yapi ve Kredi Bankasi 3,046 a 3,696 United Arab Emirates - .8% Abu Dhabi Commercial Bank 7,388 13,919 Aldar Properties 9,256 5,393 DP World 537 10,976 Dubai Islamic Bank 1,543 2,466 Emaar Malls 8,075 5,650 Emaar Properties 22,979 44,919 Emirates Telecommunications Group 4,891 23,237 National Bank of Abu Dhabi 4,922 14,740 United States - 8.5% iShares MSCI Emerging Markets ETF 17,000 681,020 iShares MSCI India ETF 18,891 606,023 Total Common Stocks (cost $11,370,804) Preferred Stocks - 5.3% Brazil - 3.5% Banco Bradesco 13,514 142,248 Braskem, Cl. A 900 9,680 Centrais Eletricas Brasileiras, Cl. B 1,100 7,936 Cia Energetica de Minas Gerais 11,600 32,453 Cia Paranaense de Energia, Cl. B 1,200 11,028 Gerdau 5,700 17,599 Itau Unibanco Holding 18,637 230,522 Itausa - Investimentos Itau 19,891 61,978 Telefonica Brasil 1,000 14,899 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Preferred Stocks - 5.3% (continued) Shares Value ($) Chile - .1% Embotelladora Andina, Cl. B 705 2,921 Sociedad Quimica y Minera de Chile, Cl. B 296 10,465 Colombia - .1% Bancolombia 400 3,905 Grupo Aval Acciones y Valores 9,634 3,815 Grupo de Inversiones Suramericana 254 3,251 Russia - .8% Surgutneftegas 112,300 60,175 Transneft 19 64,314 South Korea - .8% Amorepacific 26 4,341 LG Chem 19 3,039 LG Household & Health Care 9 4,231 Samsung Electronics 74 114,001 Total Preferred Stocks (cost $531,207) Rights - .0% Number of Rights Value ($) China - .0% Bank of Communications 46 a,c 0 Taiwan - .0% E.Sun Financial Holding (cost $45) 424 a 46 Total Rights (cost $45) 46 Warrants - .0% Number of Warrants Value ($) Thailand - .0% Minor International (11/3/17) (cost $0) 45 a 4 22 Other Investment - 3.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $482,098) 482,098 d Total Investments (cost $12,384,154) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund GDR—Global Depository Receipt MICEX—Moscow Interbank Currency Exchange REIT—Real Estate Investment Trust RTS—Russian Trading System a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2017, these securities were valued at $24,439 or .16% of net assets. c The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees. At April 30, 2017, the value of these securities amounted to $66,379 or .44% of net assets. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 27.6 Information Technology 21.7 Energy 10.6 Materials 7.9 Industrials 7.1 Telecommunication Services 5.7 Consumer Discretionary 4.9 Consumer Staples 4.5 Utilities 3.2 Money Market Investment 3.2 Real Estate 2.2 Health Care .8 † Based on net assets. See notes to financial statements. 23 STATEMENT OF ASSETS AND LIABILITIES April 30, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 11,902,056 14,588,104 Affiliated issuers 482,098 482,098 Cash 47,885 Cash denominated in foreign currency 79,679 79,915 Dividends receivable 11,619 Prepaid expenses 22,215 15,231,836 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 16,287 Accrued expenses 49,760 66,047 Net Assets ($) 15,165,789 Composition of Net Assets ($): Paid-in capital 14,675,886 Accumulated distributions in excess of investment income—net (1,597) Accumulated net realized gain (loss) on investments (2,194,818) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,686,318 Net Assets ($) 15,165,789 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 143,506 27,589 1,057,245 13,937,449 Shares Outstanding 11,672 2,245 86,048 1,133,675 Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended April 30, 2017 (Unaudited) Investment Income ($): Income: Cash dividends (net of $18,543 foreign taxes withheld at source): Unaffiliated issuers 110,703 Affiliated issuers 480 Total Income 111,183 Expenses: Management fee—Note 3(a) 38,558 Custodian fees—Note 3(c) 101,551 Professional fees 50,589 Registration fees 30,274 Prospectus and shareholders’ reports 5,096 Trustees’ fees and expenses—Note 3(d) 1,876 Shareholder servicing costs—Note 3(c) 1,545 Loan commitment fees—Note 2 142 Distribution fees—Note 3(b) 96 Miscellaneous 39,708 Total Expenses 269,435 Less—reduction in expenses due to undertaking—Note 3(a) (220,585) Less—reduction in fees due to earnings credits—Note 3(c) (24) Net Expenses 48,826 Investment Income—Net 62,357 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 303,399 Net realized gain (loss) on forward foreign currency exchange contracts (3,036) Net Realized Gain (Loss) 300,363 Net unrealized appreciation (depreciation) on investments and foreign currency transactions 873,559 Net Realized and Unrealized Gain (Loss) on Investments 1,173,922 Net Increase in Net Assets Resulting from Operations 1,236,279 See notes to financial statements. 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2017 (Unaudited) Year Ended October 31, 2016 Operations ($): Investment income—net 62,357 290,481 Net realized gain (loss) on investments 300,363 (2,221,526) Net unrealized appreciation (depreciation) on investments 873,559 2,428,327 Net Increase (Decrease) in Net Assets Resulting from Operations 1,236,279 497,282 Distributions to Shareholders from ($): Investment income—net: Class A (10,528) (782) Class C (207) - Class I (523) (63,448) Class Y (248,819) (136,782) Total Distributions Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 54,372 565,824 Class I 1,020,586 - Class Y 1,178,639 1,198,736 Distributions reinvested: Class A 10,026 174 Class Y 248,819 135,959 Cost of shares redeemed: Class A (503,571) (79,921) Class C - (53,464) Class I (2,302) (5,714,106) Class Y (837,283) (5,233,698) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 1,169,286 Total Increase (Decrease) in Net Assets 2,145,488 Net Assets ($): Beginning of Period 13,020,301 21,904,527 End of Period 15,165,789 13,020,301 Undistributed (distributions in excess of) investment income—net (1,597) 196,123 Capital Share Transactions (Shares): Class A Shares sold 4,590 50,247 Shares issued for distributions reinvested 936 18 Shares redeemed (45,885) (8,522) Net Increase (Decrease) in Shares Outstanding 41,743 Class C Shares redeemed - (5,755) Class I Shares sold 83,999 - Shares redeemed (191) (613,760) Net Increase (Decrease) in Shares Outstanding 83,808 Class Y Shares sold 99,791 120,763 Shares issued for distributions reinvested 23,189 14,133 Shares redeemed (75,142) (547,675) Net Increase (Decrease) in Shares Outstanding 47,838 See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2017, Class A Shares Year Ended October 31, (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 11.37 10.25 11.99 12.50 Investment Operations: Investment income (loss)—net b .06 .09 .23 (.00) c Net realized and unrealized gain (loss) on investments 1.08 1.11 (1.92) (.51) Total from Investment Operations 1.14 1.20 (1.69) (.51) Distributions: Dividends from investment income—net (.22) (.08) (.05) - Dividends from net realized gain on investments - - (.00) c - Total Distributions (.22) (.08) (.05) - Net asset value, end of period 12.29 11.37 10.25 11.99 Total Return (%) d 10.44 e 11.80 (14.11) (4.08) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 5.05 f 4.70 4.50 13.25 f Ratio of net expenses to average net assets 1.00 f 1.00 1.00 1.00 f Ratio of net investment income (loss) to average net assets 1.23 f .91 2.04 (.15) f Portfolio Turnover Rate 27.62 e 80.13 32.52 1.76 e Net Assets, end of period ($ x 1,000) 144 592 105 96 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2017, Class C Shares Year Ended October 31, (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 11.30 10.17 11.98 12.50 Investment Operations: Investment income (loss)—net b (.00) c .07 .13 (.01) Net realized and unrealized gain (loss) on investments 1.08 1.06 (1.90) (.51) Total from Investment Operations 1.08 1.13 (1.77) (.52) Distributions: Dividends from investment income—net (.09) - (.04) - Dividends from net realized gain on investments - - (.00) c - Total Distributions (.09) - (.04) - Net asset value, end of period 12.29 11.30 10.17 11.98 Total Return (%) d 9.69 e 11.11 (14.83) (4.16) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 5.23 f 4.92 5.12 14.00 f Ratio of net expenses to average net assets 1.75 f 1.75 1.75 1.75 f Ratio of net investment income (loss) to average net assets (.04) f .72 1.18 (.90) f Portfolio Turnover Rate 27.62 e 80.13 32.52 1.76 e Net Assets, end of period ($ x 1,000) 28 25 81 96 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 28 Six Months Ended April 30, 2017, Class I Shares Year Ended October 31, (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 11.40 10.27 12.00 12.50 Investment Operations: Investment income—net b .09 .07 .25 .00 c Net realized and unrealized gain (loss) on investments 1.03 1.16 (1.92) (.50) Total from Investment Operations 1.12 1.23 (1.67) (.50) Distributions: Dividends from investment income—net (.23) (.10) (.06) - Dividends from net realized gain on investments - - (.00) c - Total Distributions (.23) (.10) (.06) - Net asset value, end of period 12.29 11.40 10.27 12.00 Total Return (%) 10.16 d 12.19 (13.99) (4.00) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 4.84 e 2.71 4.08 12.68 e Ratio of net expenses to average net assets .75 e .75 .75 .75 e Ratio of net investment income to average net assets 1.50 e .91 2.19 .10 e Portfolio Turnover Rate 27.62 d 80.13 32.52 1.76 d Net Assets, end of period ($ x 1,000) 1,057 26 6,328 7,390 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2017, Class Y Shares Year Ended October 31, (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 11.40 10.27 12.00 12.50 Investment Operations: Investment income—net b .05 .23 .09 .00 c Net realized and unrealized gain (loss) on investments 1.07 1.00 (1.76) (.50) Total from Investment Operations 1.12 1.23 (1.67) (.50) Distributions: Dividends from investment income—net (.23) (.10) (.06) - Dividends from net realized gain on investments - - (.00) c - Total Distributions (.23) (.10) (.06) - Net asset value, end of period 12.29 11.40 10.27 12.00 Total Return (%) 10.15 d 12.19 (13.99) (4.00) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 4.16 e 4.65 2.09 12.67 e Ratio of net expenses to average net assets .75 e .75 .75 .75 e Ratio of net investment income to average net assets .96 e 2.28 .98 .10 e Portfolio Turnover Rate 27.62 d 80.13 32.52 1.76 d Net Assets, end of period ($ x 1,000) 13,937 12,378 15,390 96 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Strategic Beta Emerging Markets Equity Fund (the “fund”) is a separate diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. Effective March 31, 2017, the fund authorized the issuance of Class T shares, but, as of the date of this report, the fund did not offer Class T shares for purchase. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I, Class T and Class Y. Class A and Class T shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2017, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 32 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 – Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 12,431,831 66,292 †† 87 Equity Securities - Foreign Preferred Stocks † 802,801 - - Exchange-Traded Funds 1,287,043 - - Registered Investment Company 482,098 - - Rights † 46 - - 46 Warrants † 4 - - 4 † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. At October 31, 2016, $3,079 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: 34 Equity Securities-Foreign Common Stock ($) Balance as of 10/31/2016 - Realized gain (loss) - Change in unrealized appreciation (depreciation) (15) Purchases/ issuances - Sales/dispositions - Transfers into Level 3 102 Transfers out of Level 3 † - Balance as of 4/30/2017 87 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 4/30/2017 87 † Transfers into Level 3 represent the value at the date of transfer. The transfer into Level 3 for the current period was due to the suspension of trading of a security. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2017 were as follows: 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Affiliated Investment Company Value 10/31/2016 ($) Purchases ($) Sales ($) Value 4/30/2017 ($) Net Assets (%) Dreyfus Institutional Preferred Government Plus Money Market Fund 257,465 2,664,137 2,439,504 482,098 3.2 Certain affiliated investment companies may also invest in the fund. At April 30, 2017, Dreyfus Diversified Emerging Markets Fund, an affiliate of the fund, held 1,129,778 Class Y shares representing approximately 92% of the fund’s net assets. (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2017, the fund did not incur any interest or penalties. 36 Each tax year in the three-year period ended October 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $2,446,117 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2016. The fund has $1,118,836 of short–term capital losses and $1,327,281 of long–term capital losses which can be carried forward for an unlimited period The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2016 was as follows: ordinary income $201,012. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2017, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2016 through March 1, 2018, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .75% of the value of the fund’s average daily net assets. 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The reduction in expenses, pursuant to the undertaking, amounted to $220,585 during the period ended April 30, 2017. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Mellon Capital serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2017, Class C shares were charged $96 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 38 30, 2017 , Class A and Class C shares were charged $334 and $32, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2017, the fund was charged $1,016 for transfer agency services and $37 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $24. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2017, the fund was charged $101,551 pursuant to the custody agreement. During the period ended April 30, 2017, the fund was charged $5,751 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $7,176, Distribution Plan fees $17, Shareholder Services Plan fees $35, custodian fees $53,223, Chief Compliance Officer fees $3,861 and transfer agency fees $256, which are offset against an expense reimbursement currently in effect in the amount of $48,281. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended April 30, 2017, redemption fees charged and retained by the fund amounted to $251. 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2017, amounted to $4,201,235 and $3,582,758, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the 40 counterparty. At April 30, 2017, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2017 : Average Market Value ($) Forward contracts 26,634 At April 30, 2017, accumulated net unrealized appreciation on investments was $2,686,048, consisting of $2,835,340 gross unrealized appreciation and $149,292 gross unrealized depreciation. At April 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 41 For More Information Dreyfus Strategic Beta Emerging Markets Equity Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Mellon Capital Management Corporation 50 Fremont Street, Suite 3900 San Francisco, CA 94105 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DOFAX Class C: DOFCXClass I: DOFIX Class Y: DOFYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6342SA0417 Dreyfus Strategic Beta Global Equity Fund SEMIANNUAL REPORT April 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 38 Statement of Operations 39 Statement of Changes in Net Assets 40 Financial Highlights 41 Notes to Financial Statements 45 FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta Global Equity Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Strategic Beta Global Equity Fund, covering the six-month period from November 1, 2016 through April 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but higher-quality bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After giving back a portion of their previous gains due to uncertainty in advance of U.S. elections, equity markets rallied to a series of new highs in the wake of the election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first four months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell in response to two short-term interest-rate hikes and rising longer-term rates, while lower-rated corporate-backed bonds continued to advance in anticipation of a more business-friendly market environment. Some asset classes and industry groups seem likely to continue to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation May 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2016 through April 30, 2017, as provided by portfolio managers William S. Cazalet, CAIA, Ronald P. Gala, CFA, C. Wesley Boggs, Peter D. Goslin, CFA, and Syed A. Zamil, CFA, of Mellon Capital Management, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2017, Dreyfus Strategic Beta Global Equity Fund’s Class A shares produced a total return of 11.82%, Class C shares returned 11.44%, Class I shares returned 11.98%, and Class Y shares returned 11.98%. 1 For the same period, the fund’s benchmark, the MSCI World Index (the “Index”), produced a 12.12% total return. 2 Global equities posted strong gains during the reporting period when investor sentiment improved in the wake of U.S. elections in November 2016. The fund mildly lagged its benchmark, in part due to shortfalls in the financials and consumer discretionary sectors. As of March 9, 2017, Syed A. Zamil became a portfolio manager of the fund. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities issued by companies located throughout the world. The fund’s portfolio managers use a proprietary methodology designed to rank and select stocks of U.S. and foreign companies based on fundamental company information. The portfolio managers employ a “strategic beta” strategy to select and weight stocks for the fund’s portfolio based on the company’s economic size, which is determined by a combination of accounting metrics, including sales; earnings before interest, taxation, depreciation, and amortization (EBITDA); and net total payout, including dividends and share repurchases. Companies are then ranked based on the quality and growth of their earnings, and companies with the lowest expected performance based on earnings quality and earnings growth metrics are excluded. The portfolio managers handle risk by diversifying across companies and industries. The fund’s portfolio is rebalanced semiannually. Political and Economic Developments Bolstered Global Stocks Equities generally fared well over the reporting period in anticipation of greater global economic growth stemming largely from more business-friendly fiscal, regulatory, and tax policies under a newly elected U.S. presidential administration. Although the election’s widely unexpected outcome caused global stock markets to generally decline in November 2016, improved investor sentiment later sparked a market rally that persisted through the end of the reporting period. In addition, developed economies recently have demonstrated improvement after an extended period of persistent sluggishness, and accommodative monetary policies from central banks in Europe and Japan are expected to provide further economic support. European stock markets particularly benefited during the reporting period from gains among financial stocks, which advanced in anticipation of higher interest rates and improved lending margins. In the United Kingdom, a weakened British pound in the aftermath of the Brexit referendum helped make exports more competitive for several industry groups. Industrial companies throughout the developed world encountered stronger demand for automobiles and machinery from recovering emerging markets. Likewise, consumer discretionary companies— 3 DISCUSSION OF FUND PERFORMANCE (continued) such as leisure companies and exporters of luxury goods—advanced in the midst of improved consumer and business optimism in the United States, Europe, and the emerging markets. Fund Participated Substantially in Index’s Gains Although the fund delivered double-digit returns over the reporting period, it modestly lagged the Index, in part due to a handful of security selection shortfalls. Among financial companies, underweighted exposure to investment bank Goldman Sachs Group prevented the fund from fully capturing gains stemming from expectations of reduced regulatory constraints and higher interest rates. In the consumer discretionary sector, retailer Target reported disappointing same-store sales comparisons due to online competition. U.K. supermarket chain Tesco was hurt by a lawsuit related to accounting issues, and returns from several Australian banks were undermined by currency fluctuations and local interest-rate risks. The fund achieved better relative results in the United States and Italy, which were home to most of the fund’s top-performing holdings during the reporting period. Most notably, underweighted exposure to U.S.-based Verizon Communications helped cushion the impact of mild losses stemming from disappointing profits. In contrast, the fund benefited from an overweighted position in Apple, which was bolstered by optimism surrounding an upcoming smartphone model. In Italy, Fiat Chrysler Automobiles rallied in anticipation of reduced U.S. fuel-economy regulations. Finally, U.K.-based commodities trader Glencore gained value along with zinc and coal prices. A Disciplined Approach to Stock Picking We have continued to employ the fund’s quantitative investment process, which seeks to establish overweighted positions in high-quality companies with attractive valuations and positive earnings momentum. Although the fund’s assets have remained broadly diversified across the Index’s various economic sectors, the results of our quantitative models recently have produced slightly overweighted exposure to the materials and utilities sectors, and slightly underweighted positions in the information technology and real estate sectors. From a country allocation standpoint, the fund ended the reporting period with mildly overweighted exposure to Japan and the United Kingdom, but we have identified relatively few companies meeting our criteria in Switzerland and the United States. May 15, 2017 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The MSCI World Index is a free float-adjusted market capitalization-weighted index that is designed to measure the equity market performance of developed markets. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta Global Equity Fund from November 1, 2016 to April 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .85% for Class A, 1.60% for Class C, .60% for Class I and .60% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2017 (Unaudited) Common Stocks - 97.9% Shares Value ($) Australia - 1.9% AGL Energy 574 11,502 Alumina 1,991 2,743 Amcor 1,121 13,187 APA Group 429 2,943 Aristocrat Leisure 155 2,280 ASX 78 2,962 Aurizon Holdings 1,893 7,300 Bendigo & Adelaide Bank 124 1,144 BHP Billiton 4,675 83,035 Caltex Australia 530 11,854 Challenger 291 2,881 CIMIC Group 107 2,967 Coca-Cola Amatil 834 5,852 Cochlear 23 2,409 Computershare 240 2,649 Domino's Pizza Enterprises 7 320 DUET Group 958 2,166 Fortescue Metals Group 2,625 10,437 Goodman Group 354 2,150 Harvey Norman Holdings 483 1,515 Insurance Australia Group 1,111 5,166 James Hardie Industries-CDI 148 2,512 LendLease Group 1,131 13,576 Macquarie Group 174 12,117 Medibank Private 1,279 2,787 Mirvac Group 3,044 5,174 Newcrest Mining 338 5,355 Oil Search 514 2,779 Orica 438 6,077 Origin Energy 1,797 a 9,661 Qantas Airways 914 2,902 Ramsay Health Care 50 2,684 Rio Tinto 886 40,098 Santos 549 a 1,431 SEEK 89 1,136 Sonic Healthcare 297 4,913 South32 6,061 12,617 6 Common Stocks - 97.9% (continued) Shares Value ($) Australia - 1.9% (continued) Stockland 940 3,414 Suncorp Group 1,031 10,654 Sydney Airport 445 2,296 Tabcorp Holdings 708 2,518 Telstra 3,512 11,098 Transurban Group 348 3,179 Treasury Wine Estates 248 2,228 Vicinity Centres 1,064 2,295 Wesfarmers 1,346 43,339 Woodside Petroleum 456 10,988 Woolworths 1,083 21,798 Austria - .1% OMV 385 17,729 Voestalpine 132 5,515 Belgium - .3% Ageas 315 12,902 Colruyt 65 3,338 Groupe Bruxelles Lambert 43 4,122 KBC Group 239 17,256 Proximus 244 7,465 Solvay 39 4,960 Telenet Group Holding 26 a 1,579 UCB 53 4,131 Umicore 107 6,265 Canada - 3.3% Agnico Eagle Mines 100 4,780 Agrium 100 9,386 Alimentation Couche-Tard, Cl. B 300 13,797 ARC Resources 100 1,313 ATCO, Cl. I 100 3,639 Bank of Montreal 300 21,243 Bank of Nova Scotia 600 33,353 Barrick Gold 1,300 21,733 BCE 140 6,374 BlackBerry 300 a 2,802 Bombardier, Cl. B 4,400 a 6,801 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Canada - 3.3% (continued) Brookfield Asset Management, Cl. A 650 24,028 CAE 100 1,527 Cameco 200 1,918 Canadian Imperial Bank of Commerce 300 24,230 Canadian National Railway 400 28,913 Canadian Pacific Railway 100 15,323 Canadian Tire, Cl. A 100 12,205 Canadian Utilities 100 2,883 Cenovus Energy 900 8,973 CGI Group, Cl. A 100 a 4,826 CI Financial 200 3,912 Crescent Point Energy 400 3,959 Dollarama 100 8,754 Empire, Cl. A 300 4,622 Enbridge 800 33,159 Encana 500 5,351 Finning International 200 3,804 First Quantum Minerals 300 2,859 Fortis 200 6,508 George Weston 100 8,981 Gildan Activewear 100 2,804 Goldcorp 500 6,967 Great-West Lifeco 200 5,380 Husky Energy 400 a 4,618 IGM Financial 100 3,004 Imperial Oil 200 5,818 Industrial Alliance Insurance & Financial Services 100 4,219 Intact Financial 100 6,850 Inter Pipeline 100 2,037 International Petroleum Corp/Sweden 31 a 113 Kinross Gold 1,900 a 6,611 Loblaw 300 16,837 Lululemon Athletica 50 a 2,600 Magna International 500 20,886 Manulife Financial 1,700 29,814 Methanex 100 4,595 Metro 200 6,854 National Bank of Canada 300 11,659 Onex 200 14,430 8 Common Stocks - 97.9% (continued) Shares Value ($) Canada - 3.3% (continued) Power Corporation of Canada 700 16,220 Power Financial 300 7,624 Restaurant Brands International 100 5,613 RioCan Real Estate Investment Trust 100 1,900 Rogers Communications, Cl. B 400 18,341 Saputo 200 6,576 Seven Generations Energy, Cl. A 100 a 1,771 Shaw Communications, Cl. B 200 4,240 Sun Life Financial 500 17,659 Suncor Energy 900 28,206 Teck Resources, Cl. B 700 14,523 TELUS 200 6,655 Thomson Reuters 300 13,632 Toronto-Dominion Bank 1,000 47,053 Tourmaline Oil 100 a 1,965 TransCanada 400 18,572 Turquoise Hill Resources 100 a 273 Valeant Pharmaceuticals International 700 a 6,487 Vermillion Energy 100 3,521 West Fraser Timber 100 4,494 Yamana Gold 900 2,420 China - .0% Yangzijiang Shipbuilding Holdings 2,800 Denmark - .4% Carlsberg, Cl. B 97 9,681 Charles Hansen Holding 38 2,561 Danske Bank 193 7,010 DONG Energy 70 b 2,758 Novo Nordisk, Cl. B 796 30,974 Pandora 40 4,323 TDC 1,659 a 8,905 Tryg 113 2,168 Vestas Wind Systems 172 14,811 Finland - .3% Elisa 144 4,905 Fortum 585 8,514 Kone, Cl. B 98 4,490 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Finland - .3% (continued) Metso 148 5,309 Neste 170 6,942 Nokian Renkaat 106 4,561 Orion, Cl. B 83 4,760 Stora Enso, Cl. R 846 10,063 UPM-Kymmene 751 19,822 Wartsila 73 4,445 France - 3.8% Alstom 451 a 14,321 Altice, Cl. A 427 a 10,607 Altice, Cl. B 126 a 3,133 Arkema 78 8,259 Atos 79 10,352 AXA 1,486 39,674 BNP Paribas 1,023 72,188 Bouygues 494 20,769 Capgemini 78 7,808 Carrefour 692 16,301 Casino Guichard Perrachon 137 8,253 Christian Dior 59 16,193 Cie de St-Gobain 926 49,981 Cie Generale des Etablissements Michelin 259 33,841 CNP Assurances 404 8,436 Credit Agricole 322 4,788 Dassault Systemes 18 1,606 Edenred 86 2,202 Eiffage 115 9,741 Electricite de France 489 4,083 Engie 2,885 40,697 Essilor International 48 6,219 Fonciere Des Regions 13 1,160 Hermes International 5 2,392 ICADE 22 1,634 Iliad 11 2,671 Imerys 33 2,839 Ingenico Group 12 1,087 Kering 60 18,598 Klepierre 111 4,358 10 Common Stocks - 97.9% (continued) Shares Value ($) France - 3.8% (continued) Lagardere 228 6,984 Legrand 159 10,293 L'Oreal 133 26,491 LVMH Moet Hennessy Louis Vuitton 149 36,762 Natixis 707 4,919 Orange 3,863 59,753 Pernod Ricard 90 11,260 Peugeot 1,860 a 38,972 Remy Cointreau 8 807 Renault 251 23,407 Rexel 346 6,181 Safran 180 14,906 Schneider Electric 298 23,534 SCOR 216 8,546 SEB 23 3,708 Societe Generale 696 38,067 Sodexo 92 11,695 Suez 239 3,927 Thales 79 8,306 Unibail-Rodamco 47 11,542 Valeo 273 19,627 Veolia Environnement 745 14,153 Vivendi 1,138 22,580 Wendel 48 6,727 Germany - 4.3% adidas 77 15,425 Allianz 411 78,258 Axel Springer 26 1,459 BASF 674 65,681 Bayer 842 104,193 Bayerische Motoren Werke 361 34,467 Beiersdorf 48 4,776 Brenntag 82 4,863 Continental 82 18,356 Covestro 92 b 7,171 Daimler 943 70,261 Deutsche Bank 1,227 a 22,094 Deutsche Lufthansa 783 13,510 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Germany - 4.3% (continued) Deutsche Post 952 34,221 Deutsche Telekom 4,581 80,340 Deutsche Wohnen-BR 34 1,163 E.ON 6,938 54,090 Evonik Industries 135 4,508 Fraport Frankfurt Airport Services Worldwide 32 2,517 Fresenius & Co. 373 30,233 Hannover Rueck 57 6,836 Henkel & Co. 45 5,252 HOCHTIEF 40 7,207 HUGO BOSS 53 4,031 Infineon Technologies 414 8,568 Innogy 147 b 5,404 LANXESS 118 8,522 Linde 102 18,327 MAN 29 3,047 Merck 46 5,402 METRO 566 18,626 Muenchener Rueckversicherungs 217 41,591 RWE 2,522 a 41,771 SAP 195 19,557 Siemens 444 63,648 Telefonica Deutschland Holding 628 3,044 thyssenKrupp 308 7,332 TUI 383 5,571 Volkswagen 45 7,252 Vonovia 88 3,186 Zalando 29 a,b 1,279 Hong Kong - .9% AIA Group 3,600 24,923 ASM Pacific Technology 100 1,489 Cathay Pacific Airways 1,000 1,440 Cheung Kong Property Holdings 4,184 30,015 CK Hutchison Holdings 1,500 18,735 CLP Holdings 1,500 15,823 First Pacific 4,000 3,080 Galaxy Entertainment Group 1,000 5,567 Hang Lung Group 1,000 4,172 12 Common Stocks - 97.9% (continued) Shares Value ($) Hong Kong - .9% (continued) Hang Lung Properties 2,000 5,245 HK Electric Investments 3,500 b 3,096 HKT Trust & HKT 1,000 1,279 Hong Kong & China Gas 2,000 3,996 Hongkong Land Holdings 500 3,855 Kerry Properties 500 1,871 Li & Fung 18,000 7,544 Link REIT 500 3,597 Melco Crown Entertainment, ADR 100 2,195 MTR 500 2,880 NWS Holdings 26 49 Power Assets Holdings 500 4,500 SJM Holdings 3,000 2,912 Sun Hung Kai Properties 1,000 15,003 Swire Properties 400 1,342 WH Group 12,000 b 10,722 Wharf Holdings 1,000 8,543 Wheelock & Co. 1,000 7,797 Yue Yuen Industrial Holdings 500 1,977 Ireland - .3% CRH 477 17,393 DCC 88 8,127 Kerry Group, Cl. A 47 3,874 Medtronic 400 33,236 Paddy Power Betfair 27 3,009 Israel - .1% Azrieli Group 11 586 Bank Hapoalim 786 4,907 Bank Leumi Le-Israel 577 a 2,700 Bezeq The Israeli Telecommunication Corporation 3,177 5,346 Check Point Software Technologies 50 a 5,201 Israel Chemicals 379 1,638 NICE 29 1,986 Signet Jewelers 100 6,584 Italy - 1.9% Assicurazioni Generali 1,732 27,413 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Italy - 1.9% (continued) Atlantia 246 6,238 CNH Industrial 2,154 23,769 Enel 22,898 108,850 Eni 4,071 63,281 Ferrari 73 5,491 Fiat Chrysler Automobiles 6,888 a 77,957 Leonardo 589 a 9,258 Luxottica Group 46 2,666 Mediobanca 93 894 Poste Italiane 1,784 b 12,223 Prysmian 221 6,382 Saipem 6,801 a 2,931 STMicroelectronics 905 14,639 Telecom Italia 31,166 a 27,669 Telecom Italia-RSP 18,554 a 13,248 Terna Rete Elettrica Nazionale 1,340 6,758 UnipolSai 1,192 2,740 Japan - 11.4% Aeon 600 8,900 Air Water 200 3,850 Aisin Seiki 400 19,556 Alfresa Holdings 400 7,216 Amada Holdings 200 2,375 ANA Holdings 1,000 3,010 Aozora Bank 2,000 7,284 Asahi Glass 2,000 17,331 Asahi Group Holdings 300 11,316 Asahi Kasei 2,000 19,063 Asics 100 1,768 Astellas Pharma 1,800 23,704 Bandai Namco Holdings 300 9,406 Benesse Holdings 100 3,019 Bridgestone 500 20,848 Brother Industries 300 6,166 Central Japan Railway 100 16,762 Chiba Bank 1,000 6,692 Chubu Electric Power 1,600 21,494 Chugoku Bank 100 1,484 14 Common Stocks - 97.9% (continued) Shares Value ($) Japan - 11.4% (continued) Chugoku Electric Power 300 3,270 Concordia Financial Group 500 2,297 Credit Saison 100 1,820 Daicel 300 3,442 Dai-ichi Life Holdings 1,300 22,111 Daiichi Sankyo 600 13,311 Daikin Industries 200 19,421 Daito Trust Construction 100 14,712 Daiwa House Industry 700 20,791 Daiwa Securities Group 2,000 12,152 DeNA 100 2,141 Denso 500 21,525 Dentsu 100 5,634 Don Quijote Holdings 100 3,647 East Japan Railway 200 17,859 Eisai 100 5,250 Fuji Electric 1,000 5,481 Fuji Heavy Industries 500 18,892 FUJIFILM Holdings 400 14,834 Fujitsu 5,000 31,164 Hachijuni Bank 200 1,181 Hakuhodo DY Holdings 200 2,435 Hankyu Hanshin Holdings 200 6,602 Hitachi 5,000 27,589 Hitachi Chemical 100 2,862 Hitachi Construction Machinery 200 5,151 Hitachi High-Technologies 100 3,987 Hitachi Metals 200 2,801 Hokuriku Electric Power 200 1,848 Honda Motor 2,300 66,684 Hoya 300 14,328 Idemitsu Kosan 600 19,188 IHI 3,000 a 10,173 Iida Group Holdings 100 1,591 ITOCHU 2,700 38,172 J Front Retailing 200 2,880 Japan Post Bank 200 2,488 Japan Post Holdings 600 7,433 JTEKT 400 6,294 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Japan - 11.4% (continued) JX Holdings 14,550 65,666 Kajima 1,000 6,791 Kansai Electric Power 2,400 32,445 Kao 200 11,030 Kawasaki Heavy Industries 1,000 3,023 KDDI 2,100 55,677 Kintetsu Group Holdings 1,000 3,651 Kirin Holdings 1,400 27,203 Kobe Steel 500 a 4,440 Koito Manufacturing 100 5,158 Komatsu 800 21,329 Konami Holdings 100 4,158 Konica Minolta 400 3,534 Kuraray 300 4,839 Kurita Water Industries 100 2,580 Kyocera 100 5,660 Kyowa Hakko Kirin 100 1,715 Kyushu Electric Power 1,100 11,861 Kyushu Financial Group 100 623 LIXIL Group 500 12,483 Marubeni 8,300 51,107 Mazda Motor 600 8,795 Medipal Holdings 500 8,271 MEIJI Holdings 100 8,486 MINEBEA MITSUMI 300 4,336 Miraca Holdings 100 4,611 MISUMI Group 100 1,894 Mitsubishi 3,100 66,839 Mitsubishi Chemical Holdings 2,800 21,910 Mitsubishi Electric 1,500 20,911 Mitsubishi Gas Chemical 300 6,410 Mitsubishi Materials 200 5,948 Mitsubishi Motors 500 3,198 Mitsubishi Tanabe Pharma 100 2,029 Mitsubishi UFJ Financial Group 7,200 45,806 Mitsubishi UFJ Lease & Finance 700 3,655 Mitsui & Co. 2,500 35,277 Mitsui Chemicals 2,000 10,227 Mitsui OSK Lines 3,000 9,177 16 Common Stocks - 97.9% (continued) Shares Value ($) Japan - 11.4% (continued) Mizuho Financial Group 18,200 33,241 MS&AD Insurance Group Holdings 900 29,323 Nagoya Railroad 1,000 4,593 NEC 5,000 12,424 Nidec 100 9,168 Nikon 300 4,279 Nippon Express 2,000 10,980 Nippon Paint Holdings 100 3,835 Nippon Steel & Sumitomo Metal 1,100 24,773 Nippon Telegraph & Telephone 1,600 68,449 Nippon Yusen 2,000 a 4,019 Nissan Chemical Industries 100 3,099 Nissan Motor 3,500 33,234 Nisshin Seifun Group 100 1,533 Nitto Denko 100 7,525 NOK 100 2,378 Nomura Holdings 4,200 25,206 NSK 500 6,818 NTT Data 200 9,276 NTT DOCOMO 1,800 43,403 Obayashi 1,200 11,637 Odakyu Electric Railway 100 1,939 Oji Holdings 2,000 9,670 Omron 100 4,185 ORIX 1,300 19,837 Osaka Gas 3,000 11,230 Otsuka Holdings 200 9,198 Park24 100 2,579 Recruit Holdings 200 10,101 Resona Holdings 5,300 29,468 Rohm 100 7,015 Secom 100 7,254 Sega Sammy Holdings 300 4,029 Seibu Holdings 100 1,746 Seiko Epson 300 6,136 Sekisui Chemical 600 10,065 Sekisui House 600 9,955 Sharp 2,000 a 7,212 Shimizu 1,000 9,590 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Japan - 11.4% (continued) Shin-Etsu Chemical 200 17,374 Shionogi & Co. 100 5,143 Shiseido 100 2,706 Showa Shell Sekiyu 600 5,797 SoftBank Group 1,200 90,876 Sompo Holdings 400 15,092 Sony Financial Holdings 200 3,323 Stanley Electric 100 2,924 Sumitomo 3,500 46,735 Sumitomo Dainippon Pharma 100 1,640 Sumitomo Electric Industries 1,000 16,295 Sumitomo Heavy Industries 1,000 6,970 Sumitomo Mitsui Trust Holdings 400 13,696 Sumitomo Rubber Industries 200 3,595 Suntory Beverage & Food 100 4,472 Suruga Bank 100 2,089 Suzuken 130 4,297 Suzuki Motor 900 37,558 T&D Holdings 600 8,900 Taiheiyo Cement 2,000 6,656 Taisei 2,000 15,250 Taiyo Nippon Sanso 100 1,194 Teijin 300 5,810 Terumo 100 3,647 THK 100 2,575 Tobu Railway 1,000 5,068 Tohoku Electric Power 500 6,665 Tokio Marine Holdings 700 29,463 Tokyo Electric Power Co. Holdings 5,100 a 19,810 Tokyo Electron 100 11,630 Tokyo Gas 4,000 18,569 Tokyo Tatemono 100 1,364 Tokyu 1,000 7,159 Tokyu Fudosan Holdings 500 2,727 Toppan Printing 1,000 10,056 Toshiba 13,000 a 26,286 TOTO 100 3,817 Toyo Seikan Group Holdings 200 3,346 Toyoda Gosei 100 2,653 18 Common Stocks - 97.9% (continued) Shares Value ($) Japan - 11.4% (continued) Toyota Motor 2,904 157,216 Toyota Tsusho 900 28,379 Yamada Denki 1,200 6,297 Yamaha 100 2,772 Yamaha Motor 300 7,107 Yamato Holdings 300 6,482 Yamazaki Baking 200 4,214 Yaskawa Electric 100 1,910 Yokogawa Electric 100 1,544 Yokohama Rubber 100 1,960 Luxembourg - .0% RTL Group 37 Macau - .0% Sands China 1,600 Mexico - .0% Fresnillo 68 Netherlands - 1.5% ABN AMRO Group 159 b 4,174 Aegon 1,329 6,774 AerCap Holdings 200 a 9,202 Akzo Nobel 128 11,193 ASML Holding 53 7,006 Boskalis Westminster 38 1,398 Core Laboratories 50 5,541 EXOR 1,258 a 70,641 Gemalto 36 2,016 Heineken Holding 87 7,289 ING Groep 3,507 57,093 Koninklijke Ahold Delhaize 1,300 26,934 Koninklijke DSM 170 12,161 Koninklijke KPN 4,957 14,336 Koninklijke Philips 1,060 36,741 Koninklijke Vopak 65 2,933 NN Group 160 5,305 QIAGEN 43 a 1,283 Randstad Holding 87 5,185 RELX 501 9,690 Unilever 583 30,575 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Netherlands - 1.5% (continued) Wolters Kluwer 257 10,915 New Zealand - .1% Auckland International Airport 304 1,440 Contact Energy 678 2,425 Fletcher Building 972 5,706 Meridian Energy 594 1,130 Ryman Healthcare 74 438 Spark New Zealand 2,180 5,531 Norway - .2% DNB 339 5,295 Gjensidige Forsikring 85 1,306 Marine Harvest 283 a 4,707 Norsk Hydro 1,277 7,288 Orkla 453 4,102 Telenor 763 12,335 Portugal - .2% Energias de Portugal 7,173 23,675 Galp Energia 451 7,010 Jeronimo Martins 422 7,746 Singapore - .4% Ascendas Real Estate Investment Trust 300 550 Broadcom 102 22,523 CapitaLand 2,100 5,652 CapitaLand Commercial Trust 1,000 1,163 DBS Group Holdings 1,000 13,850 Flex 850 a 13,141 Genting Singapore 2,200 1,756 Golden Agri-Resources 7,500 1,933 Jardine Cycle & Carriage 100 3,380 Oversea-Chinese Banking 900 6,313 SATS 600 2,186 Singapore Technologies Engineering 800 2,170 StarHub 600 1,198 Suntec Real Estate Investment Trust 1,000 1,267 UOL Group 200 1,036 20 Common Stocks - 97.9% (continued) Shares Value ($) Singapore - .4% (continued) Wilmar International 2,900 7,369 South Africa - .1% Investec 383 2,835 Mondi 347 8,993 Spain - 1.8% Abertis Infraestructuras 735 12,930 ACS Actividades de Construccion y Servicios 620 22,983 Aena 52 b 9,176 Amadeus IT Group 235 12,671 Banco Bilbao Vizcaya Argentaria 3,681 29,467 Banco de Sabadell 1,366 2,628 Banco Santander 11,310 73,760 Bankinter 206 1,814 CaixaBank 1,043 4,737 Distribuidora Internacional de Alimentacion 723 4,304 Enagas 130 3,420 Endesa 659 15,531 Gas Natural SDG 276 6,241 Iberdrola 3,330 23,948 Inditex 434 16,646 Mapfre 1,780 6,212 Red Electrica 413 8,053 Repsol 2,177 34,468 Telefonica 10,209 112,930 Sweden - 1.1% Alfa Laval 117 2,400 Atlas Copco, Cl. A 380 14,209 Atlas Copco, Cl. B 221 7,351 Autoliv 100 10,019 Boliden 142 4,059 Electrolux, Ser. B 429 12,743 Hexagon, Cl. B 53 2,308 Husqvarna, Cl. B 194 1,929 ICA Gruppen 83 2,834 Industrivarden, Cl. C 62 1,442 Investor, Cl. B 239 10,926 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Sweden - 1.1% (continued) Kinnevik, Cl. B 96 2,562 Lundin Petroleum 94 a 1,795 Millicom International Cellular 124 6,804 Nordea Bank 2,415 29,720 Sandvik 1,330 21,353 Securitas, Cl. B 518 8,562 Skandinaviska Enskilda Banken, Cl. A 933 10,744 Skanska, Cl. B 510 12,201 SKF, Cl. B 355 7,800 Svenska Cellulosa, Cl. B 354 11,726 Svenska Handelsbanken, Cl. A 848 12,035 Swedbank, Cl. A 523 12,394 Swedish Match 184 6,070 Tele2, Cl. B 824 8,298 Volvo, Cl. B 1,208 19,762 Switzerland - 1.7% ABB 2,275 55,697 Actelion 43 a 11,478 Adecco Group 249 a 18,494 Aryzta 71 a 2,306 Baloise Holding 46 6,745 Barry Callebaut 2 a 2,746 Coca-Cola HBC 164 a 4,550 Dufry 19 a 3,113 EMS-Chemie Holding 3 1,880 Galenica 1 a 1,086 Garmin 100 5,084 Geberit 17 7,743 Givaudan 2 3,853 Julius Baer Group 66 a 3,439 Kuehne + Nagel International 42 6,349 LafargeHolcim 280 a 15,871 Lonza Group 39 a 7,976 Nestle 1,220 93,983 Pargesa Holding-BR 35 2,615 Partners Group Holding 5 3,023 Schindler Holding 16 3,177 Schindler Holding-PC 37 7,560 22 Common Stocks - 97.9% (continued) Shares Value ($) Switzerland - 1.7% (continued) SGS 2 4,501 Sika-BR 1 6,382 Sonova Holding 16 2,365 Swiss Life Holding 44 a 14,319 Swiss Prime Site 22 a 1,907 Swiss Re 381 33,160 Swisscom 25 10,905 Zurich Insurance Group 123 34,044 United Kingdom - 8.3% 3i Group 528 5,426 Aberdeen Asset Management 1,099 3,971 Admiral Group 154 4,011 Anglo American 3,469 a 49,716 Antofagasta 282 3,061 ArcelorMittal 4,467 a 35,244 Ashtead Group 220 4,647 Associated British Foods 173 6,296 Auto Trader Group 190 b 987 Aviva 3,871 26,297 Babcock International Group 134 1,560 Bae Systems 1,815 14,739 Barclays 13,593 37,368 Barratt Developments 1,050 7,881 BHP Billiton 3,220 49,004 BP 20,113 115,273 British American Tobacco 851 57,481 BT Group 6,448 25,451 Bunzl 274 8,546 Burberry Group 366 7,651 Capita 590 4,249 Carnival 168 10,371 Centrica 17,030 43,651 Compass Group 1,822 36,767 Croda International 43 2,096 Delphi Automotive 210 16,884 Diageo 959 27,904 Direct Line Insurance Group 1,318 5,961 Dixons Carphone 1,513 6,575 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) United Kingdom - 8.3% (continued) Experian 396 8,509 G4S 2,647 10,460 GKN 2,163 10,055 GlaxoSmithKline 5,421 108,830 Glencore 41,506 a 163,238 Hargreaves Lansdown 61 1,089 HSBC Holdings 8,997 74,171 IHS Markit 100 a 4,340 IMI 472 7,819 Imperial Brands 843 41,294 Inmarsat 260 2,753 InterContinental Hotels Group 99 5,252 Intertek Group 89 4,687 Intu Properties 163 582 ITV 2,093 5,693 J Sainsbury 4,105 14,642 Johnson Matthey 168 6,482 Kingfisher 4,123 18,226 Land Securities Group 363 5,200 Legal & General Group 2,947 9,394 Liberty Global, Cl. C 256 a 5,591 Lloyds Banking Group 17,554 15,733 London Stock Exchange Group 91 3,987 Marks & Spencer Group 2,818 13,380 Meggitt 374 2,240 Merlin Entertainments 217 b 1,421 Michael Kors Holdings 150 a 5,600 National Grid 3,457 a 44,775 Old Mutual 3,997 10,043 Persimmon 159 4,798 Petrofac 310 3,270 Provident Financial 50 2,075 Randgold Resources 20 1,763 Reckitt Benckiser Group 312 28,736 RELX 552 11,196 Rio Tinto 2,496 98,989 Rolls-Royce Holdings 1,728 a 18,173 Royal Bank of Scotland Group 1,649 a 5,668 Royal Mail 958 4,994 24 Common Stocks - 97.9% (continued) Shares Value ($) United Kingdom - 8.3% (continued) RSA Insurance Group 806 6,222 Sage Group 863 7,489 Schroders 43 1,775 Segro 296 1,862 Severn Trent 185 5,571 Sky 909 11,679 Smiths Group 315 6,691 SSE 2,099 37,816 St. James's Place 177 2,632 Standard Chartered 1,440 a 13,451 Standard Life 2,831 13,343 Tate & Lyle 725 7,104 Taylor Wimpey 1,628 4,217 TechnipFMC 264 a 7,937 TechnipFMC 150 a 4,520 Tesco 26,326 a 62,484 Travis Perkins 197 4,111 Unilever 462 23,768 United Utilities Group 671 8,460 Vodafone Group 37,932 97,793 Weir Group 100 2,579 Whitbread 77 4,024 William Hill 658 2,501 WM Morrison Supermarkets 9,023 28,036 Wolseley 322 20,452 Worldpay Group 277 b 1,076 WPP 970 20,767 United States - 53.5% 3M 460 90,082 Abbott Laboratories 1,602 69,911 AbbVie 1,620 106,823 Accenture, Cl. A 320 38,816 Activision Blizzard 610 31,872 Adobe Systems 100 a 13,374 AES 2,000 22,620 Aetna 320 43,222 Affiliated Managers Group 50 8,280 Agilent Technologies 150 8,258 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) AGNC Investment 100 2,107 Air Products & Chemicals 50 7,025 Akamai Technologies 50 a 3,047 Albemarle 100 10,891 Allergan 36 8,779 Alliance Data Systems 50 12,481 Allstate 720 58,529 Ally Financial 560 11,088 Alphabet, Cl. A 50 a 46,226 Alphabet, Cl. C 150 a 135,894 Altria Group 660 47,375 Amazon.com 100 a 92,499 Ameren 200 10,938 American Airlines Group 100 4,262 American International Group 750 45,682 American Water Works 50 3,988 Ameriprise Financial 160 20,456 AmerisourceBergen 570 46,768 AMETEK 100 5,720 Amgen 370 60,428 Amphenol, Cl. A 100 7,231 Anadarko Petroleum 400 22,808 Analog Devices 223 16,993 Annaly Capital Management 750 c 8,857 Antero Resources 100 a 2,119 Anthem 370 65,819 Aon 210 25,166 Apache 600 29,184 Apple 4,090 587,528 Applied Materials 1,000 40,610 Aramark 200 7,304 Arch Capital Group 50 a 4,849 Archer-Daniels-Midland 920 42,090 Arthur J. Gallagher & Co. 100 5,581 Ashland Global Holdings 100 12,350 Assurant 150 14,436 AT&T 1,025 40,621 Automatic Data Processing 200 20,898 Axalta Coating Systems 100 a 3,137 26 Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) Axis Capital Holdings 100 6,590 Baker Hughes 400 23,748 Ball 100 7,689 Bank of America 5,150 120,201 Baxter International 650 36,192 BB&T 300 12,954 Becton Dickinson & Co. 150 28,045 Bed Bath & Beyond 410 15,887 Berkshire Hathaway, Cl. B 600 a 99,126 Best Buy 620 32,122 Biogen 100 a 27,121 Bioverativ 50 2,941 Boeing 870 160,802 BorgWarner 200 8,456 Boston Properties 50 c 6,330 Boston Scientific 600 a 15,828 Brixmor Property Group 100 c 1,975 Bunge 400 31,612 Cabot Oil & Gas 100 2,324 Cadence Design Systems 100 a 3,257 Campbell Soup 200 11,508 Cardinal Health 910 66,057 CarMax 200 a 11,700 Carnival 250 15,442 Caterpillar 400 40,904 CBS, Cl. B 650 43,264 CDK Global 150 9,751 Celanese, Ser. A 100 8,704 Celgene 400 a 49,620 Centene 150 a 11,160 CenterPoint Energy 610 17,403 CenturyLink 1,560 40,045 Cerner 100 a 6,475 Charles Schwab 200 7,770 Chevron 1,550 165,385 Chubb 156 21,411 Church & Dwight 200 9,906 Cigna 360 56,293 CIT Group 200 9,262 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) Citigroup 1,400 82,768 Citizens Financial Group 150 5,507 Citrix Systems 50 a 4,047 CME Group 100 11,619 CMS Energy 160 7,264 Coach 300 11,817 Colgate-Palmolive 760 54,750 Comerica 100 7,070 Conagra Brands 200 7,756 Conduent 308 a 5,023 ConocoPhillips 900 43,119 Consolidated Edison 300 23,784 Constellation Brands, Cl. A 50 8,627 Corning 1,700 49,045 Costco Wholesale 300 53,256 Crown Castle International 100 c 9,460 Crown Holdings 100 a 5,609 CSX 700 35,588 Cummins 100 15,094 CVS Health 1,600 131,904 D.R. Horton 200 6,578 Danaher 300 24,999 Darden Restaurants 200 17,038 DaVita 100 a 6,901 Deere & Co. 400 44,644 Dell Technologies, Cl. V 400 a 26,844 Delta Air Lines 160 7,270 Devon Energy 460 18,165 Dick's Sporting Goods 100 5,055 Digital Realty Trust 50 c 5,742 Discover Financial Services 10 626 Discovery Communications, Cl. A 200 a 5,756 Discovery Communications, Cl. C 310 a 8,674 Dollar Tree 200 a 16,554 DTE Energy 200 20,918 Duke Energy 600 49,500 Duke Realty 100 c 2,773 Dun & Bradstreet 50 5,481 DXC Technology 154 a 11,602 28 Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) E*TRADE Financial 200 a 6,910 E.I. du Pont de Nemours & Co. 500 39,875 Eastman Chemical 100 7,975 Eaton 200 15,128 Eaton Vance 100 4,293 eBay 1,000 a 33,410 Ecolab 150 19,363 Edgewell Personal Care 100 a 7,149 Edison International 300 23,991 Electronic Arts 150 a 14,223 Emerson Electric 660 39,785 Endo International 200 a 2,274 EOG Resources 260 24,050 EQT 100 5,814 Equifax 50 6,766 Equity Residential 100 c 6,458 Estee Lauder, Cl. A 50 4,357 Eversource Energy 100 5,940 Exelon 800 27,704 Expedia 100 13,372 Expeditors International of Washington 150 8,413 Express Scripts Holding 1,350 a 82,809 Exxon Mobil 3,220 262,913 F5 Networks 50 a 6,457 Facebook, Cl. A 310 a 46,577 FedEx 200 37,940 Fifth Third Bancorp 600 14,658 First Data, Cl. A 300 a 4,686 FirstEnergy 1,100 32,934 Fiserv 150 a 17,871 FLIR Systems 100 3,673 FMC 100 7,323 Foot Locker 200 15,468 Ford Motor 3,020 34,639 Fortive 100 6,326 Fortune Brands Home & Security 100 6,374 Franklin Resources 200 8,622 Freeport-McMoRan 2,200 a 28,050 Frontier Communications 1,400 2,632 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) Gap 460 12,052 Gartner 100 a 11,409 General Electric 3,750 108,712 General Mills 500 28,755 General Motors 1,400 48,496 Genuine Parts 100 9,202 Gilead Sciences 970 66,493 Global Payments 50 4,088 Goldman Sachs Group 400 89,520 Goodyear Tire & Rubber 400 14,492 Halliburton 400 18,352 Harley-Davidson 150 8,521 Harris 100 11,189 Hartford Financial Services Group 410 19,828 Hasbro 100 9,911 HCA Holdings 610 a 51,368 HCP 200 c 6,270 Helmerich & Payne 50 3,032 Henry Schein 50 a 8,690 Hershey 100 10,820 Hess 300 14,649 Hewlett Packard Enterprise 1,800 33,534 Hologic 150 a 6,773 Home Depot 1,300 202,930 Hormel Foods 200 7,016 Host Hotels & Resorts 400 c 7,180 HP 3,740 70,387 Humana 200 44,396 Huntington Bancshares 600 7,716 Huntington Ingalls Industries 100 20,089 IDEXX Laboratories 100 a 16,773 Illinois Tool Works 310 42,808 Ingersoll-Rand 310 27,512 Ingredion 100 12,382 Intel 2,310 83,506 Intercontinental Exchange 150 9,030 International Paper 400 21,588 Interpublic Group of Companies 350 8,250 Intuit 150 18,781 30 Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) Invesco 200 6,588 Iron Mountain 124 c 4,310 J.B. Hunt Transport Services 50 4,483 J.M. Smucker 100 12,672 Jacobs Engineering Group 100 5,492 Johnson & Johnson 1,250 154,337 JPMorgan Chase & Co. 3,000 261,000 Juniper Networks 310 9,322 Kellogg 200 14,200 KeyCorp 600 10,944 Kimberly-Clark 360 46,710 Kinder Morgan 1,100 22,693 KLA-Tencor 150 14,733 Kohl's 710 27,711 Kraft Heinz 200 18,078 Kroger 1,180 34,987 L Brands 100 5,281 L3 Technologies 100 17,177 Lam Research 50 7,243 Las Vegas Sands 500 29,495 Lear 200 28,532 Leggett & Platt 150 7,881 Lennar, Cl. A 150 7,575 Leucadia National 500 12,695 Level 3 Communications 100 a 6,076 Liberty Interactive Group, Cl. A 500 a 10,590 Liberty Property Trust 50 c 2,029 Liberty Sirius Group, Cl. A 100 a 3,810 Liberty Sirius Group, Cl. C 100 a 3,799 Lincoln National 300 19,779 LKQ 100 a 3,124 Loews 400 18,648 LogMeIn 8 904 Lowe's 800 67,904 LyondellBasell Industries, Cl. A 360 30,514 M&T Bank 100 15,541 Macerich 50 c 3,122 Macy's 1,010 29,512 Mallinckrodt 50 a 2,346 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) Manpowergroup 160 16,157 Marathon Oil 1,250 18,587 Marsh & McLennan 260 19,274 Marvell Technology Group 400 6,008 Masco 310 11,476 Mastercard, Cl. A 310 36,059 Mattel 350 7,847 Maxim Integrated Products 250 11,037 McCormick & Co. 50 4,995 McDonald's 850 118,940 McKesson 560 77,442 Mead Johnson Nutrition 100 8,872 Merck & Co. 1,950 121,543 MetLife 760 39,376 MGM Resorts International 400 12,284 Microchip Technology 100 7,558 Micron Technology 1,020 a 28,223 Microsoft 5,900 403,914 Mondelez International, Cl. A 1,450 65,293 Monsanto 360 41,980 Moody's 100 11,832 Morgan Stanley 1,460 63,320 Mosaic 200 5,386 Motorola Solutions 460 39,546 MSCI 100 10,032 Murphy Oil 310 8,116 Nasdaq 50 3,444 National Oilwell Varco 500 17,485 Navient 500 7,600 NetApp 600 23,910 Newfield Exploration 100 a 3,462 NIKE, Cl. B 620 34,354 NiSource 300 7,275 Noble Energy 300 9,699 Nordstrom 400 19,308 Norfolk Southern 300 35,247 Northern Trust 100 9,000 Northrop Grumman 160 39,354 Nucor 300 18,399 32 Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) NVIDIA 100 10,430 Occidental Petroleum 950 58,463 OGE Energy 100 3,478 Omnicom Group 260 21,351 Packaging Corporation of America 100 9,878 Parker-Hannifin 150 24,120 Paychex 60 3,557 Pentair 250 16,127 People's United Financial 200 3,494 PepsiCo 740 83,827 Pfizer 6,400 217,088 PG&E 400 26,820 Pinnacle West Capital 100 8,509 PNC Financial Services Group 250 29,937 Polaris Industries 50 4,263 PPG Industries 200 21,968 PPL 350 13,338 Praxair 200 24,996 Principal Financial Group 210 13,677 Procter & Gamble 1,150 100,429 Progressive 600 23,832 Prologis 200 c 10,882 Prudential Financial 460 49,234 Public Service Enterprise Group 500 22,025 Public Storage 50 c 10,469 PVH 50 5,052 QUALCOMM 1,450 77,923 Quest Diagnostics 150 15,826 Quintiles IMS Holdings 38 a 3,203 Ralph Lauren 100 8,072 Range Resources 100 2,649 Raymond James Financial 50 3,726 Red Hat 50 a 4,404 Regency Centers 50 c 3,159 Regions Financial 600 8,250 Reinsurance Group of America 100 12,504 RenaissanceRe Holdings 100 14,217 Republic Services 100 6,299 ResMed 100 6,799 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) Reynolds American 200 12,900 Rite Aid 1,300 a 5,200 Robert Half International 150 6,908 Rockwell Automation 50 7,868 Ross Stores 370 24,050 Royal Caribbean Cruises 50 5,330 S&P Global 110 14,761 Sabre 100 2,341 salesforce.com 50 a 4,306 Scripps Networks Interactive, Cl. A 100 7,472 Seagate Technology 1,110 46,764 Sealed Air 150 6,603 SEI Investments 50 2,536 Sempra Energy 100 11,302 Sensata Technologies Holding 50 a 2,059 Simon Property Group 100 c 16,526 Sirius XM Holdings 1,500 7,425 Skyworks Solutions 100 9,974 Snap-on 50 8,376 Southwestern Energy 600 a 4,506 Stanley Black & Decker 150 20,422 Staples 2,500 24,425 Starbucks 550 33,033 State Street 500 41,950 Stryker 100 13,637 SunTrust Banks 250 14,202 Symantec 500 15,815 Synchrony Financial 350 9,730 Sysco 950 50,226 T. Rowe Price Group 260 18,431 Targa Resources 100 5,513 Target 1,100 61,435 TD Ameritrade Holding 100 3,827 TE Connectivity 410 31,722 TEGNA 200 5,096 Tesoro 160 12,754 Texas Instruments 780 61,760 The TJX Companies 570 44,825 Thermo Fisher Scientific 50 8,267 34 Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) Tiffany & Co. 150 13,747 T-Mobile US 300 a 20,181 Torchmark 100 7,671 Total System Services 50 2,866 Travelers 220 26,765 Trimble 100 a 3,543 Twenty-First Century Fox, Cl. A 1,270 38,786 Twenty-First Century Fox, Cl. B 460 13,736 Twitter 50 a 824 U.S. Bancorp 700 35,896 UDR 50 c 1,867 UGI 100 5,016 Union Pacific 500 55,980 United Continental Holdings 200 a 14,042 United Parcel Service, Cl. B 360 38,686 United Rentals 200 a 21,932 United Therapeutics 50 a 6,285 UnitedHealth Group 1,320 230,842 Universal Health Services, Cl. B 50 6,038 Unum Group 250 11,582 Valero Energy 980 63,318 Valspar 100 11,244 Vantiv, Cl. A 50 a 3,102 Ventas 100 c 6,401 VEREIT 300 c 2,511 VeriSign 100 a 8,892 Verisk Analytics 100 a 8,281 VF 310 16,935 Vornado Realty Trust 100 c 9,624 Voya Financial 200 7,476 W.R. Berkley 100 6,798 W.R. Grace & Co. 100 6,972 Wabtec 50 4,195 Walgreens Boots Alliance 750 64,905 Wal-Mart Stores 2,430 182,687 Waste Management 410 29,840 Waters 50 a 8,494 Weatherford International 1,700 a 9,809 WEC Energy Group 200 12,104 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) United States - 53.5% (continued) Wells Fargo & Co. 2,850 153,444 Western Digital 300 26,721 Western Union 570 11,320 WestRock 100 5,356 Weyerhaeuser 300 c 10,161 Whole Foods Market 200 7,274 Wyndham Worldwide 100 9,531 Wynn Resorts 100 12,301 Xerox 1,540 11,073 Xilinx 100 6,311 XL Group 360 15,066 Xylem 100 5,141 Yahoo! 800 a 38,568 Zimmer Biomet Holdings 100 11,965 Zoetis 150 8,416 Total Common Stocks (cost $19,069,845) Preferred Stocks - .3% Germany - .3% Bayerische Motoren Werke 60 4,933 Fuchs Petrolub 30 1,548 Henkel & Co. 78 10,621 Porsche Automobil Holding 13 761 Schaeffler 257 4,427 Volkswagen 259 41,064 Total Preferred Stocks (cost $57,625) 36 Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $264,523) 264,523 d Total Investments (cost $19,391,993) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% ADR—American Depository Receipt BR—Bearer Certificate CDI—Chess Depository Interest PC—Participation Certificate REIT—Real Estate Investment Trust a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2017, these securities were valued at $59,487 or .27% of net assets. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 16.5 Consumer Discretionary 13.1 Industrials 12.4 Information Technology 12.3 Health Care 10.9 Consumer Staples 9.4 Materials 6.7 Energy 6.4 Utilities 4.8 Telecommunication Services 4.2 Real Estate 1.5 Money Market Investment 1.2 † Based on net assets. See notes to financial statements. 37 STATEMENT OF ASSETS AND LIABILITIES April 30, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 19,127,470 21,449,656 Affiliated issuers 264,523 264,523 Cash 1,651 Cash denominated in foreign currency 85,159 86,485 Dividends receivable 56,828 Due from The Dreyfus Corporation and affiliates—Note 3(c) 13,577 Prepaid expenses 21,253 21,893,973 Liabilities ($): Accrued expenses 56,469 56,469 Net Assets ($) 21,837,504 Composition of Net Assets ($): Paid-in capital 20,015,128 Accumulated undistributed investment income—net 98,517 Accumulated net realized gain (loss) on investments (599,565) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,323,424 Net Assets ($) 21,837,504 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 125,612 109,983 21,492,805 109,104 Shares Outstanding 9,222 8,106 1,576,000 8,000 Net Asset Value Per Share ($) See notes to financial statements. 38 STATEMENT OF OPERATIONS Six Months Ended April 30, 2017 (Unaudited) Investment Income ($): Income: Cash dividends (net of $14,183 foreign taxes withheld at source): Unaffiliated issuers 238,141 Affiliated issuers 750 Total Income 238,891 Expenses: Management fee—Note 3(a) 46,799 Professional fees 54,585 Custodian fees—Note 3(c) 37,799 Registration fees 28,730 Prospectus and shareholders’ reports 10,433 Trustees’ fees and expenses—Note 3(d) 2,653 Shareholder servicing costs—Note 3(c) 414 Distribution fees—Note 3(b) 393 Loan commitment fees—Note 2 279 Miscellaneous 52,572 Total Expenses 234,657 Less—reduction in expenses due to undertaking—Note 3(a) (171,590) Less—reduction in fees due to earnings credits—Note 3(c) (5) Net Expenses 63,062 Investment Income—Net 175,829 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 136,763 Net realized gain (loss) on forward foreign currency exchange contracts (1,261) Net Realized Gain (Loss) 135,502 Net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,041,339 Net Realized and Unrealized Gain (Loss) on Investments 2,176,841 Net Increase in Net Assets Resulting from Operations 2,352,670 See notes to financial statements. 39 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2017 (Unaudited) Year Ended October 31, 2016 Operations ($): Investment income—net 175,829 406,418 Net realized gain (loss) on investments 135,502 (668,135) Net unrealized appreciation (depreciation) on investments 2,041,339 286,405 Net Increase (Decrease) in Net Assets Resulting from Operations 2,352,670 24,688 Distributions to Shareholders from ($): Investment income—net: Class A (1,840) (1,669) Class C (1,126) (891) Class I (410,075) (371,936) Class Y (2,082) (1,888) Total Distributions Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 16,283 500 Distributions reinvested: Class A - 45 Class C 14 12 Cost of shares redeemed: Class A - (2,822) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 16,297 Total Increase (Decrease) in Net Assets 1,953,844 Net Assets ($): Beginning of Period 19,883,660 20,237,621 End of Period 21,837,504 19,883,660 Undistributed investment income—net 98,517 337,811 Capital Share Transactions (Shares): Class A Shares sold 1,222 41 Shares issued for distributions reinvested - 4 Shares redeemed - (226) Net Increase (Decrease) in Shares Outstanding 1,222 Class C Shares issued for distributions reinvested 1 1 See notes to financial statements. 40 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2017 Year Ended October 31, Class A Shares (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.40 12.62 12.46 12.50 Investment Operations: Investment income—net b .10 .22 .21 .01 Net realized and unrealized gain (loss) on investments 1.35 (.24) .01 (.05) Total from Investment Operations 1.45 (.02) .22 (.04) Distributions: Dividends from investment income—net (.23) (.20) (.06) - Net asset value, end of period 13.62 12.40 12.62 12.46 Total Return (%) c 11.82 d (.12) 1.75 (.32) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.58 e 2.46 2.17 5.60 e Ratio of net expenses to average net assets .85 e .85 .85 .85 e Ratio of net investment income to average net assets 1.48 e 1.85 1.67 .82 e Portfolio Turnover Rate 30.34 d 48.34 26.85 .01 d Net Assets, end of period ($ x 1,000) 126 99 103 100 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 41 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2017 Year Ended October 31, Class C Shares (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.31 12.53 12.45 12.50 Investment Operations: Investment income—net b .05 .13 .12 .00 c Net realized and unrealized gain (loss) on investments 1.35 (.24) .00 c (.05) Total from Investment Operations 1.40 (.11) .12 (.05) Distributions: Dividends from investment income—net (.14) (.11) (.04) - Net asset value, end of period 13.57 12.31 12.53 12.45 Total Return (%) d 11.44 e (.87) .98 (.40) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.38 f 3.11 2.95 6.34 f Ratio of net expenses to average net assets 1.60 f 1.60 1.60 1.60 f Ratio of net investment income to average net assets .70 f 1.10 .91 .06 f Portfolio Turnover Rate 30.34 e 48.34 26.85 .01 e Net Assets, end of period ($ x 1,000) 110 100 102 101 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 42 Six Months Ended April 30, 2017 Year Ended October 31, Class I Shares (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.43 12.65 12.47 12.50 Investment Operations: Investment income—net b .11 .25 .24 .02 Net realized and unrealized gain (loss) on investments 1.36 (.23) .00 c (.05) Total from Investment Operations 1.47 .02 .24 (.03) Distributions: Dividends from investment income—net (.26) (.24) (.06) - Net asset value, end of period 13.64 12.43 12.65 12.47 Total Return (%) 11.98 d .15 1.95 (.24) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.25 e 1.98 1.80 5.03 e Ratio of net expenses to average net assets .60 e .60 .60 .60 e Ratio of net investment income to average net assets 1.70 e 2.10 1.91 1.07 e Portfolio Turnover Rate 30.34 d 48.34 26.85 .01 d Net Assets, end of period ($ x 1,000) 21,493 19,585 19,932 19,647 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 43 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2017 Year Ended October 31, Class Y Shares (Unaudited) 2016 2015 2014 a Per Share Data ($): Net asset value, beginning of period 12.43 12.65 12.47 12.50 Investment Operations: Investment income—net b .11 .25 .24 .02 Net realized and unrealized gain (loss) on investments 1.36 (.23) .00 c (.05) Total from Investment Operations 1.47 .02 .24 (.03) Distributions: Dividends from investment income—net (.26) (.24) (.06) - Net asset value, end of period 13.64 12.43 12.65 12.47 Total Return (%) 11.98 d .15 1.95 (.24) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.25 e 1.98 1.80 5.03 e Ratio of net expenses to average net assets .60 e .60 .60 .60 e Ratio of net investment income to average net assets 1.70 e 2.10 1.91 1.07 e Portfolio Turnover Rate 30.34 d 48.34 26.85 .01 d Net Assets, end of period ($ x 1,000) 109 99 101 100 a From September 15, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 44 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Strategic Beta Global Equity Fund (the “fund”) is a separate diversified series of Dreyfus Opportunity Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. Effective March 31, 2017, the fund authorized the issuance of Class T shares, but, as of the date of this report, the fund did not offer Class T shares for purchase. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I, Class T and Class Y. Class A and Class T shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2017, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,000 Class A, 8,000 Class C shares and all of the outstanding Class I and Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 46 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 11,688,755 - - Equity Securities - Foreign Common Stocks † 9,697,547 - - Equity Securities - Foreign Preferred Stocks † 63,354 - - Registered Investment Company 264,523 - - † See Statement of Investments for additional detailed categorizations. At October 31, 2016, $30 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses 48 on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2017 were as follows: Affiliated Investment Company Value 10/31/2016 ($) Purchases ($) Sales ($) Value 4/30/2017 ($) Net Assets (%) Dreyfus Institutional Preferred Government Plus Money Market Fund 526,876 465,117 727,470 264,523 1.2 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends and distributions to shareholders: Dividends and distributions are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $735,064 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2016. The fund has $268,295 of short-term capital losses and $466,769 of long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2016 was as follows: ordinary income $376,384. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2017, the fund did not borrow under the Facilities. 50 NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .45% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2016 through March 1, 2018, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .60% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $171,590 during the period ended April 30, 2017. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Mellon Capital serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. During the period ended April 30, 2017, the Distributor retained $126 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) period ended April 30, 2017, Class C shares were charged $393 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2017 , Class A and Class C shares were charged $138 and $131, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2017, the fund was charged $127 for transfer agency services and $6 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $5. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2017, the fund was charged $37,799 pursuant to the custody agreement. During the period ended April 30, 2017, the fund was charged $5,751 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $7,959, Distribution Plan fees $67, Shareholder Services Plan fees $47, custodian fees $12,010, Chief Compliance Officer fees $3,861 and transfer agency 52 fees $221, which are offset against an expense reimbursement currently in effect in the amount of $37,742. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2017, amounted to $6,224,313 and $6,269,964, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also 53 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At April 30, 2017, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2017 : Average Market Value ($) Forward contracts 6,809 At April 30, 2017, accumulated net unrealized appreciation on investments was $2,322,186, consisting of $3,033,790 gross unrealized appreciation and $711,604 gross unrealized depreciation. At April 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 54 NOTES 55 NOTES 56 NOTES 57 For More Information Dreyfus Strategic Beta Global Equity Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Mellon Capital Management Corporation 50 Fremont Street, Suite 3900 San Francisco, CA 94105 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DBGAX Class C: DBGCX Class I: DBGIX Class Y: DBGYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6336SA0417 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 29, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 29, 2017 By: /s/ James Windels James Windels Treasurer Date: June 29, 2017 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
